Exhibit 10.2

 

EXECUTION VERSION

 

PREFERRED STOCK PURCHASE AGREEMENT

 

BY AND AMONG

 

EXCO RESOURCES, INC.

 

AND

 

THE PURCHASERS NAMED HEREIN

 

Dated March 28, 2007

 

--------------------------------------------------------------------------------


 

PREFERRED STOCK PURCHASE AGREEMENT

 

This PREFERRED STOCK PURCHASE AGREEMENT (this “Agreement”), is entered into as
of March 28, 2007, by and among EXCO Resources, Inc., a Texas corporation
(“EXCO”), and the Persons listed on Schedule A attached hereto (each, a
“Purchaser” and collectively, the “Purchasers”).

 

RECITALS

 

WHEREAS, prior to the execution of this Agreement, EXCO and certain of its
subsidiaries entered into a Purchase and Sale Agreement (the “Vernon Acquisition
Agreement”) with Anadarko Petroleum Corporation, a Delaware corporation (“APC”),
and Anadarko Gathering Company, a Delaware corporation (“AGC” and, together with
APC, “Anadarko”), dated December 22, 2006, pursuant to which EXCO and such
subsidiaries agreed to purchase, and Anadarko agreed to sell, certain oil and
gas properties in Louisiana (the “Vernon Acquisition”);

 

WHEREAS, in connection with its financing of the Vernon Acquisition, EXCO
desires to issue and sell, and the Purchasers desire to purchase, (a) an
aggregate of 39,008 shares (the “7.0% Preferred Shares”) of 7.0% Preferred Stock
in the series and amounts set forth on Schedule A hereto, which 7.0% Preferred
Shares will be convertible into shares of Common Stock (the “Initial Conversion
Shares”), and (b) an aggregate of 160,992 shares (the “Hybrid Preferred Shares”
and together with the 7.0% Preferred Shares, the “Purchased Shares”) of Hybrid
Preferred Stock in the series and amounts set forth on Schedule A hereto, which
Hybrid Preferred Shares will be convertible into shares of Common Stock after
the NYSE Approval Date (the “Subsequent Conversion Shares” and together with the
Initial Conversion Shares, the “Conversion Shares”); and

 

WHEREAS, EXCO has agreed to effect the registration under the Securities Act of
the resale of (a) the Conversion Shares, the Series A-1 Preferred Stock and,
after the NYSE Approval Date, the Hybrid Preferred Shares pursuant to the terms
and conditions set forth in the registration rights agreement in the form
attached hereto as Exhibit C (the “7.0% Preferred Registration Rights
Agreement”), and (b) the Hybrid Preferred Shares, pursuant to the terms and
conditions set forth in the registration rights agreement in the form attached
hereto as Exhibit D (the “Hybrid Preferred Registration Rights Agreement” and,
together with the 7.0% Preferred Registration Rights Agreement, the
“Registration Rights Agreements”).

 

AGREEMENT

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.01           Definitions. As used in this Agreement, and unless the
context requires a different meaning, the following terms have the meanings
indicated:

 

1

--------------------------------------------------------------------------------


 

“7.0% Preferred Statements of Designation” shall mean the Series A-1 7.0%
Preferred Statement of Designation, the Series A-2 7.0% Preferred Statement of
Designation, the Series B 7.0% Preferred Statement of Designation and the Series
C 7.0% Preferred Statement of Designation.

 

“7.0% Preferred Registration Rights Agreement” shall have the meaning specified
in the recitals.

 

“7.0% Preferred Shares” shall have the meaning set forth in the recitals.

 

“7.0% Preferred Stock” shall mean the Series A-1 Preferred Stock, Series A-2
Preferred Stock, Series B Preferred Stock and Series C Preferred Stock.

 

“8-K Filing” shall have the meaning specified in Section 5.04.

 

“Acceptance Date” shall have the meaning specified in Section 5.09(a)(iv).

 

“Affiliate” shall mean, with respect to a specified Person, any other Person,
directly or indirectly controlling, controlled by or under direct or indirect
common control with such specified Person. For purposes of this definition,
“control” (including, with correlative meanings, “controlling”, “controlled by”,
and “under common control with”) means the power to direct or cause the
direction of the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.

 

“AGC” shall have the meaning specified in the recitals.

 

“Anadarko” shall have the meaning specified in the recitals.

 

“APC” shall have the meaning specified in the recitals.

 

“Ares” means, collectively, Ares Corporate Opportunities Fund, L.P., Ares
Corporate Opportunities Fund II, L.P., Ares Management LLC and any other
investment fund, whether now in existence or hereafter formed, which is managed
or controlled by Ares Management LLC or any of its affiliates (as such term is
defined in Rule 12b-2 of the Exchange Act), or of which Ares Management LLC or
any of its affiliates is an advisor.

 

“Articles of Incorporation” shall mean the Third Amended and Restated Articles
of Incorporation of EXCO, dated as of February 6, 2006.

 

“Board of Directors” shall have the meaning specified in Section 3.29.

 

“Business Day” shall mean any day other than a Saturday, Sunday, or other day on
which banking institutions are not required to be open in the State of New York.

 

“Bylaws” shall mean the Bylaws of EXCO, as amended and restated on February 4,
2006.

 

2

--------------------------------------------------------------------------------


 

“Capital Stock” of any Person shall mean any and all shares, interests
(including partnership interests), rights to purchase, warrants, options,
participations or other equivalents of or interests in (however designated)
equity of such Person, including any Preference Stock, but excluding any debt
securities convertible into such equity.

 

“Closing” shall have the meaning specified in Section 2.03.

 

“Closing Date” shall have the meaning in Section 2.03.

 

“Commission” shall mean the United States Securities and Exchange Commission.

 

“Common Stock” shall mean the common stock of EXCO, par value $0.001 per share.

 

“Contract” shall have the meaning specified in Section 3.05.

 

“Conversion Shares” shall have the meaning specified in the recitals.

 

“Convertible Securities” shall mean indebtedness or shares of Capital Stock
convertible into or exchangeable for Common Stock.

 

“Credit Facilities” means (a) the Resources Credit Facility and (b) the EPOP
Credit Facility.

 

“Eligible Purchaser” shall have the meaning specified in Section 5.09(a)(i).

 

“Eligible Shares” shall mean with respect to a Subsequent Placement of Common
Stock, Convertible Securities or Options at a price per share or, if applicable,
with an exercise, exchange or conversion price per share, less than the lesser
of $19.00 or the then-applicable Conversion Price (as defined in the Statements
of Designation), the 7.0% Preferred Shares and the Hybrid Preferred Shares.

 

“Environmental Laws” shall have the meaning specified in Section 3.21.

 

“EPOP” shall mean EXCO Partners Operating Partnership, LP.

 

“EPOP Credit Facility” shall mean the Second Amended and Restated Credit
Agreement to be dated as of March 30, 2007, by and among EPOP, certain of its
Subsidiaries and JPMorgan Chase Bank, N.A., as Administrative Agent.

 

“EPOP Indebtedness” shall have the meaning specified in Section 5.03.

 

“Equity Contribution Agreement” shall mean the Second Amended and Restated
Equity Contribution Agreement, dated October 13, 2006, among EXCO, EPOP and
JPMorgan Chase Bank, N.A., as Administrative Agent.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the regulations and published interpretations thereunder.

 

“Escrow” shall have the meaning specified in Section 2.01.

 

3

--------------------------------------------------------------------------------


 

“Escrow Agent” shall have the meaning specified in the Escrow Agreement.

 

“Escrow Agreement” shall have the meaning specified in Section 2.01.

 

“Escrow Release Date” shall have the meaning specified in Section 2.01.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

 

“EXCO” shall have the meaning specified in the introductory paragraph.

 

“EXCO Disclosure Schedules” shall have the meaning specified in Article III.

 

“EXCO Material Adverse Effect” shall mean any change, inaccuracy, effect, event,
result, occurrence, condition or fact (each, an “Event”) (whether foreseeable or
not and whether covered by insurance or not) that has had or would be reasonably
likely to have, individually or in the aggregate with any other Event or Events,
a material adverse effect on (i) the ability of EXCO to perform its obligations
hereunder or under the other Transaction Documents, (ii) the ownership,
financial condition, capitalization, assets, liabilities or results of operation
of EXCO and its Subsidiaries, taken as a whole, or (iii) a material impairment
of the right of the Purchasers under, or enforceability by the Purchasers of,
the Transaction Documents; provided, however, that an EXCO Material Adverse
Effect shall not include (only in the case of clause (ii) above) such material
adverse effects to the extent resulting from (a) general changes in oil and gas
prices, (b) general changes in industry conditions or markets, economic
conditions or political conditions so long as such conditions do not have a
materially disproportionate effect on EXCO and its Subsidiaries, (c) outbreak of
hostilities or declaration of war and (d) effects or changes that are cured
without cost to the Purchasers or EXCO or any of its Subsidiaries.

 

“Form 10-K” shall mean EXCO’s Annual Report on Form 10-K for the fiscal year
ended December 31, 2006 filed with the Commission on March 19, 2007.

 

“Funding Date” shall have the meaning specified in Section 2.03.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.

 

“Governmental Authority” shall mean any governmental department, commission,
board, bureau, agency, court or other instrumentality, whether foreign or
domestic, of any country, nation, republic, federation or similar entity or any
state, county parish or municipality, jurisdiction or other political
subdivision thereof.

 

“Governmental Authorizations” shall have the meaning specified in Section
3.16(b).

 

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.

 

“HSR Purchaser” shall mean any Purchasers required to receive clearance for the
transactions contemplated by this Agreement under the HSR Act.

 

4

--------------------------------------------------------------------------------


 

“Hybrid Preferred Statements of Designation” shall mean the Series A-1 Hybrid
Preferred Statement of Designation and the Series A-2 Hybrid Preferred Statement
of Designation.

 

“Hybrid Preferred Registration Rights Agreement” shall have the meaning
specified in the recitals.

 

“Hybrid Preferred Shares” shall have the meaning specified in the recitals.

 

“Hybrid Preferred Stock” shall mean the Series A-1 Hybrid Preferred Stock and
the Series A-2 Hybrid Preferred Stock.

 

“Indemnifying Party” shall have the meaning specified in Section 6.03.

 

“Initial Conversion Shares” shall have the meaning specified in the recitals.

 

“Initial Securities” shall have the meaning specified in Section 5.09(a)(ii).

 

“Knowledge” shall mean with respect to EXCO and its Subsidiaries, the actual
knowledge of the Chief Executive Officer, President or any Vice President of
EXCO.

 

“Law” shall mean any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.

 

“Lien” shall mean any lien, charge, claim, security interest, encumbrance, right
of first refusal or other restriction.

 

“Major Purchaser” shall mean each Purchaser purchasing, together with its
Affiliates, the 7.0% Preferred Shares and Hybrid Preferred Shares in an
aggregate amount equal to or greater than $150,000,000 pursuant to this
Agreement.

 

“Material Contracts” shall have the meaning specified in Section 3.09.

 

“NYSE” shall mean the New York Stock Exchange, Inc.

 

“NYSE Approval Date” means the date on which the NYSE Shareholder Approval is
obtained.

 

“NYSE Approval Proposal” shall mean the proposal to approve (i) the
designations, preferences, limitations and relative rights set forth on Annex
III of the Hybrid Preferred Statements of Designation, including the
convertibility of the Hybrid Preferred Stock into Common Stock, (ii) the
issuance of all of the shares of Common Stock issuable upon the conversion of
the Hybrid Preferred Stock and (iii) the removal of the restriction on
adjustments to the conversion price of the 7.0% Preferred Stock as set forth in
Section 10 of the 7.0% Preferred Statements of Designation, each in accordance
with the rules of the NYSE or any other U.S. national securities exchange on
which the Common Stock is then listed.

 

5

--------------------------------------------------------------------------------


 

“NYSE Shareholder Approval” shall mean the requisite approval of the NYSE
Approval Proposal, as required by the NYSE or any other U.S. national securities
exchange on which the Common Stock is then listed, by the holders of the Capital
Stock of the Company entitled to vote.

 

“Notice of Acceptance” shall have the meaning specified in Section 5.09(a)(i).

 

“Oaktree” means collectively, OCM Principal Opportunities Fund IV, L.P., OCM
EXCO Holdings, LLC and any other investment fund or account, whether now in
existence or hereafter formed, which is managed or controlled by Oaktree Capital
Management, LLC or any of its affiliates (as such term is defined in Rule 12b-2
of the Exchange Act), or of which Oaktree Capital Management, LLC or any of its
affiliates is an advisor.

 

“Offer” shall have the meaning specified in Section 5.09(a)(i).

 

“Offered Securities” shall have the meaning specified in Section 5.09(a)(i).

 

“Options” shall mean rights, options or warrants to subscribe for, purchase or
otherwise acquire Common Stock or Convertible Securities.

 

“Parties” shall mean EXCO and each of the Purchasers.

 

“Permitted Business Investments” shall mean investments and expenditures made in
the in the ordinary course of, and of a nature that is or shall have become
customary in, the oil and gas business as means of actively exploiting,
exploring for, acquiring, developing, processing, gathering, marketing or
transporting oil, natural gas, other hydrocarbons and minerals through
agreements, transactions, interests or arrangements that permit one to share
risks or costs, comply with regulatory requirements regarding local ownership or
satisfy other objectives customarily achieved through the conduct of the oil and
gas business jointly with third parties, including (a) ownership interests in
oil, natural gas, other hydrocarbon and mineral properties or gathering,
transportation, processing, storage or related systems, and (b) entry into, and
investments and expenditures in the form of or pursuant to, operating
agreements, joint venture agreements, partnership agreements, working interests,
royalty interests, mineral leases, processing agreements, farm-in agreements,
farm-out agreements, contracts for the sale, transportation or exchange of oil,
natural gas, other hydrocarbons and minerals, production sharing agreements,
development agreements, area of mutual interest agreements, unitization
agreements, pooling arrangements, joint bidding agreements, service contracts
and other similar agreements with third parties.

 

“Person” shall mean any individual, corporation, general partnership, limited
partnership, limited liability partnership, joint venture, association,
joint-stock company, trust, limited liability company, unincorporated
organization or government or any agency or political subdivision thereof.

 

“Post-Approval Reserve Amount” shall have the meaning specified in Section
5.02(b).

 

“Pre-Approval Reserve Amount” shall have the meaning specified in Section
5.02(a).

 

6

--------------------------------------------------------------------------------


 

“Preference Stock” as applied to the Capital Stock of any Person, shall mean
Capital Stock of any class or classes (however designated) which is preferred as
to the payment of dividends or distributions, or as to the distribution of
assets upon any voluntary or involuntary liquidation or dissolution of such
Person, over shares of Capital Stock of any other class of such Person.

 

“Preferred Stock” shall mean the 7.0% Preferred Stock and the Hybrid Preferred
Stock.

 

“Prohibited Transaction” shall have the meaning specified in Section 4.09.

 

“Proxy Statement” shall have the meaning specified in Section 5.06.

 

“Purchase Price” shall have the meaning specified in Section 2.01.

 

“Purchased Shares” shall have the meaning specified in the recitals.

 

“Purchaser Indemnified Parties” shall have the meaning specified in
Section 6.01.

 

“Purchasers” shall have the meaning specified in the preamble.

 

“Refused Securities” shall have the meaning specified in Section 5.09(a)(iii).

 

“Registration Rights Agreements” shall have the meaning specified in the
recitals.

 

“Representatives” of any Person shall mean the officers, directors, employees,
agents and other representatives of such Person.

 

“Reserve Reports” shall have the meaning specified in Section 3.28.

 

“Resources Credit Facility” means the Amended and Restated Credit Agreement,
dated as of March 17, 2006, as amended, by and among the Company, certain of its
Subsidiaries, the lenders defined therein, JPMorgan Chase Bank, N.A., as
Administrative Agent, and J.P. Morgan Securities Inc., as Sole Bookrunner and
Lead Arranger.

 

“SEC Filings” shall have the meaning specified in Section 3.06.

 

“Second Notice of Acceptance” shall have the meaning specified in Section
5.09(a)(iii).

 

“Second Offer” shall have the meaning specified in Section 5.09(a)(iii).

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the Commission promulgated thereunder.

 

“Series A-1 Hybrid Preferred Statement of Designation” shall mean the Statement
of Designation for the Series A-1 Hybrid Preferred Stock attached hereto as
Exhibit B-1.

 

“Series A-1 Hybrid Preferred Stock” shall mean the series of preferred stock,
par value $0.001 per share, of EXCO designated as the “Series A-1 Hybrid
Preferred Stock” having the rights and privileges set forth in the Series A-1
Hybrid Preferred Statement of Designation.

 

7

--------------------------------------------------------------------------------


 

“Series A-1 7.0% Preferred Statement of Designation” shall mean the Statement of
Designation for the Series A-1 Preferred Stock attached hereto as Exhibit A-1.

 

“Series A-1 Preferred Stock” shall mean the series of preferred stock, par value
$0.001 per share, of EXCO designated as the “Series A-1 7.0% Cumulative
Convertible Perpetual Preferred Stock” having the rights and privileges set
forth in the Series A-1 7.0% Preferred Statement of Designation.

 

“Series A-2 7.0% Preferred Statement of Designation” shall mean the Statement of
Designation for the Series A-2 Preferred Stock attached hereto as Exhibit A-2.

 

“Series A-2 Hybrid Preferred Statement of Designation” shall mean the Statement
of Designation for the Series A-2 Hybrid Preferred Stock attached hereto as
Exhibit B-2.

 

“Series A-2 Hybrid Preferred Stock” shall mean the series of preferred stock,
par value $0.001 per share, of EXCO designated as the “Series A-2 Hybrid
Preferred Stock” having the rights and privileges set forth in the Series A-2
Hybrid Preferred Statement of Designation.

 

“Series A-2 Preferred Stock” shall mean the series of preferred stock, par value
$0.001 per share, of EXCO designated as the “Series A-2 7.0% Cumulative
Convertible Perpetual Preferred Stock” having the rights and privileges set
forth in the Series A-2 7.0% Preferred Statement of Designation.

 

“Series B 7.0% Preferred Statement of Designation” shall mean the Statement of
Designation for the Series B Preferred Stock attached hereto as Exhibit A-3.

 

“Series B Preferred Stock” shall mean the series of preferred stock, par value
$0.001 per share, of EXCO designated as the “Series B 7.0 % Cumulative
Convertible Perpetual Preferred Stock” having the rights and privileges set
forth in the Series B 7.0% Preferred Statement of Designation.

 

“Series C 7.0% Preferred Statement of Designation” shall mean the Statement of
Designation for the Series C Preferred Stock attached hereto as Exhibit A-4.

 

“Series C Preferred Stock” shall mean the series of preferred stock, par value
$0.001 per share, of EXCO designated as the “Series C 7.0% Cumulative
Convertible Perpetual Preferred Stock” having the rights and privileges set
forth in the Series C 7.0% Preferred Statement of Designation.

 

“Shareholder Meeting” shall mean the annual or special meeting of the holders of
Common Stock to be called by EXCO for the purpose of obtaining the NYSE
Shareholder Approval.

 

“Shares” shall mean the Purchased Shares and the Conversion Shares.

 

“Significant Subsidiary” shall mean any Subsidiary that would be considered a
“Significant Subsidiary” of EXCO within the meaning of Rule 1-02 under
Regulation S-X promulgated by the Commission.

 

8

--------------------------------------------------------------------------------


 

“Statements of Designation” shall mean the 7.0% Preferred Statements of
Designation and the Hybrid Preferred Statements of Designation.

 

“Subsequent Conversion Shares” shall have the meaning specified in the recitals.

 

“Subsequent Placement” shall mean an offering or sale of, or the grant of any
Option to purchase, any debt or equity securities (or equity equivalents) of
EXCO or the announcement of any such offer, sale or option grant; provided that
“securities” shall have the meaning set forth in Section 2(1) of the Securities
Act.

 

“Subsidiary” shall mean, with respect to any Person, (i) any corporation,
association, partnership or other business entity of which more than 50% of the
total voting power of shares ordinarily entitled to vote in the election of
directors or other members of the governing body of such Person (other than
solely by reason of a contingency) is at the time owned or controlled, directly
or indirectly, by (a) such Person, (b) such Person and one or more Subsidiaries
of such Person or (c) one or more Subsidiaries of such Person, (ii) a
partnership or limited liability company of which such Person or one of its
Subsidiaries is the general partner or managing member, as applicable, or (iii)
any other Person in which such Person has the power to elect or direct the
election of a majority of the directors or other governing body of such Person.

 

“Survival Period” shall have the meaning specified in Section 7.03(b).

 

“Transaction Documents” shall mean, collectively, this Agreement, the
Registration Rights Agreements, the Escrow Agreement and any and all other
agreements or instruments executed and delivered by the Parties hereunder or
thereunder, or any amendments, supplements, continuations or modifications
thereto.

 

“Transfer” shall mean a transfer, sale, assignment, pledge, hypothecation or
other disposition, whether directly or indirectly.

 

“Transfer Notice” shall have the meaning specified in Section 5.01(a).

 

“Triggering Date” means the earliest of (i) the date of the first shareholder
meeting of EXCO at which the NYSE Approval Proposal is submitted for shareholder
approval and is not approved and adopted by the requisite vote of the
shareholders of EXCO, (ii) the date that is 30 days following an adjournment of
the first shareholder meeting of EXCO called for the purpose of submitting the
NYSE Approval Proposal for shareholder approval and (iii) March 31, 2008.

 

“Vernon Acquisition” shall have the meaning specified in the recitals.

 

“Vernon Acquisition Agreement” shall have the meaning specified in the recitals.

 

“Vernon Acquisition Related Documents” shall mean the Vernon Acquisition
Agreement and the EPOP Credit Facility.

 

Section 1.02           Accounting Procedures and Interpretation. Unless
otherwise specified in this Agreement, all accounting terms used herein shall be
interpreted, all determinations with respect to accounting matters under this
Agreement shall be made, and all financial statements

 

9

--------------------------------------------------------------------------------


 

and certificates and reports as to financial matters required to be furnished to
the Purchasers under this Agreement shall be prepared, in accordance with GAAP
applied on a consistent basis during the periods involved (except, in the case
of unaudited statements, as permitted by Form 10-Q promulgated by the
Commission) and in compliance as to form in all material respects with
applicable accounting requirements and with the published rules and regulations
of the Commission with respect thereto.

 

ARTICLE II
SALE AND PURCHASE

 

Section 2.01           Sale and Purchase. Subject to the terms and conditions of
this Agreement and the Escrow Agreement, EXCO hereby agrees to sell to each
Purchaser, and each Purchaser hereby agrees to purchase from EXCO, the number
and series of Purchased Shares set forth opposite such Purchaser’s name on
Schedule A to this Agreement, and each Purchaser agrees to pay EXCO the purchase
price set forth opposite such Purchaser’s name on Schedule A to this Agreement
(with respect to a particular Purchaser, its “Purchase Price”). The Parties
agree that the certificates representing the Purchased Shares and the Purchase
Price will be held in escrow (the “Escrow”) by the Escrow Agent and shall be
invested and released (the date of such release, the “Escrow Release Date”) in
accordance with the express provisions of the Escrow Agreement attached to this
Agreement as Exhibit H (the “Escrow Agreement”).

 

Section 2.02           Consideration. The amount per share for each 7.0%
Preferred Share and Hybrid Preferred Share that each Purchaser will pay to EXCO
to purchase its Purchased Shares shall be $10,000.00.

 

Section 2.03           Closing. The funding of the Escrow pursuant to this
Agreement shall take place at the offices of Vinson & Elkins L.L.P., 2001 Ross
Avenue, Suite 3700, Dallas, Texas  75201 on the date hereof (the “Funding
Date”). The closing of the purchase and sale of the Purchased Shares pursuant to
this Agreement, subject to the terms and conditions of the Escrow Agreement (the
“Closing”), shall take place at the offices of Fulbright & Jaworski, 2200 Ross
Avenue, Suite 2800, Dallas, Texas 75201, on the Escrow Release Date (the
“Closing Date”).

 

Section 2.04           EXCO Deliveries. Concurrently with the execution and
delivery of this Agreement and subject to the terms and conditions of this
Agreement, EXCO has delivered, or caused to be delivered, to each Purchaser:

 

(a)           the Registration Rights Agreements, duly executed by EXCO;

 

(b)           the Escrow Agreement duly executed by EXCO and the Escrow Agent;

 

(c)           a certificate evidencing the incorporation and good standing, or
the equivalent thereof, of EXCO and each of its Significant Subsidiaries, issued
by the applicable Governmental Authority of the jurisdiction of its
organization;

 

(d)           a side letter of even date herewith regarding the nomination of
Ares and Oaktree designees as directors, in the form attached as Exhibit G; and

 

10

--------------------------------------------------------------------------------


 

(e)           one or more management rights agreements as may be reasonably
requested by any Purchaser so that such Purchaser’s acquisition of securities
pursuant to this Agreement will qualify as a “venture capital investment” for
purposes of the regulations issued by the United States Department of Labor at
Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29 of the United States
Code of Federal Regulations.

 

Additionally, EXCO has delivered, or caused to be delivered, to the Escrow Agent
certificates representing the Purchased Shares (bearing the legend(s) set forth
in Section 5.01(b) and meeting the requirements of the Articles of Incorporation
and the applicable Statement of Designation), free and clear of any Liens.

 

Section 2.05           Purchaser Deliveries. Concurrently with the execution and
delivery of this Agreement and subject to the terms and conditions of this
Agreement, the Purchasers have delivered, or caused to be delivered, to EXCO:

 

(a)           the Registration Rights Agreements, duly executed by each
Purchaser; and

 

(b)           the Escrow Agreement, duly executed by each Purchaser.

 

Additionally, the Purchasers have delivered, or caused to be delivered, to the
Escrow Agent payment of the aggregate Purchase Price by wire transfer(s) of
immediately available funds to the account designated in the Escrow Agreement.

 

Section 2.06           Closing Deliveries. At the Closing, EXCO shall deliver,
or cause to be delivered, to each Purchaser:

 

(a)           an opinion addressed to the Purchasers from Vinson & Elkins
L.L.P., legal counsel to EXCO, dated as of the Closing Date, in the form
attached to this Agreement as Exhibit E;

 

(b)           an opinion addressed to the Purchasers from William L. Boeing,
Vice President and General Counsel of EXCO, dated as of the Closing Date, in the
form attached to this Agreement as Exhibit F;

 

(c)           copies of the Statements of Designation filed on or prior to the
date of this Agreement and certified by the Secretary of State of the State of
Texas; and

 

(d)           a certificate executed by the Secretary or an Assistant Secretary
of EXCO and dated as of the Closing Date, in form and substance reasonably
acceptable to the Purchasers, attaching copies of and certifying as to (i) the
resolutions adopted by the Board of Directors of EXCO authorizing the
consummation of the transactions contemplated by the Transaction Documents and
(ii) the Articles of Incorporation of EXCO in effect at the Closing.

 

Section 2.07           Independent Nature of Purchasers’ Obligations and Rights.
The obligations of each Purchaser under any Transaction Document are several and
not joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. The failure or waiver of performance
under any Transaction Document by any Purchaser shall not

 

11

--------------------------------------------------------------------------------


 

excuse performance by any other Purchaser. Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant
thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Document. Each Purchaser shall be entitled to independently protect
and enforce its rights, including without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents to which it is a party,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF EXCO

 

EXCO represents and warrants to each of the Purchasers, on and as of the date of
this Agreement (in each case as qualified by matters reflected in the disclosure
schedules dated as of the date of this Agreement and delivered by EXCO to the
Purchasers on or prior to the date of this Agreement (the “EXCO Disclosure
Schedules”)), as follows:

 

Section 3.01           Organization, Good Standing and Authority. Each of EXCO
and its Subsidiaries (a) is an entity duly organized, validly existing and in
good standing (to the extent such concept exists in the applicable jurisdiction)
under the laws of the jurisdiction of its organization and (b) is duly qualified
to do business as a foreign entity in each jurisdiction in which it conducts
business, except where the failure to so qualify would not reasonably be
expected to have an EXCO Material Adverse Effect. Each of EXCO and its
Subsidiaries has all requisite corporate power and authority to own its
properties and to carry on its business as currently conducted.

 

Section 3.02           Authorization; Enforceability. EXCO has all requisite
power and authority, and has taken all requisite action on the part of EXCO, its
officers, directors and shareholders, to authorize (a) the execution and
delivery of this Agreement and the other Transaction Documents to which it is a
party and the performance of all obligations of EXCO hereunder or thereunder,
(b) the adoption and filing of the Statements of Designation and the performance
of all obligations of EXCO thereunder, and (c) the issuance (or reservation for
issuance) of the Purchased Shares, the Initial Conversion Shares and, subject to
the receipt of the NYSE Shareholder Approval, the Subsequent Conversion Shares,
all in accordance with the terms of this Agreement. This Agreement and each of
the other Transaction Documents to which EXCO is a party has been duly and
validly executed and delivered by EXCO and, assuming the due authorization,
execution and delivery by the other parties hereto and thereto, constitutes the
legal, valid and binding obligation of EXCO, enforceable against EXCO in
accordance with its terms, except as may be limited by (x) applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
generally and (y) general principles of equity (regardless of whether
enforceability is considered in a proceeding at law or in equity). Each of the
Vernon Acquisition Related Documents has been, or will be prior to the closing
of the Vernon Acquisition, duly and validly executed and delivered by EXCO, any
of its Subsidiaries party thereto and, to EXCO’s Knowledge, each of the other
parties thereto and (a) assuming the due authorization, execution and delivery
by the other parties thereto, constitutes, or will constitute,

 

12

--------------------------------------------------------------------------------


 

the legal, valid and binding obligation of EXCO and any such Subsidiary party
thereto, enforceable against EXCO and any such Subsidiary in accordance with its
terms, and (b) to EXCO’s Knowledge, constitutes, or will constitute, the legal,
valid and binding obligation of each of the other parties thereto, enforceable
against such parties in accordance with its terms, in each case,  except as may
be limited by (x) applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights generally and (y) general principles of equity
(regardless of whether enforceability is considered in a proceeding at law or in
equity).

 

Section 3.03           Capitalization.

 

(a)           As of the date hereof, the authorized capital stock of EXCO
consists of 250,000,000 shares of Common Stock and 10,000,000 shares of
preferred stock, of which 200,000 shares have been designated Series A-1
Preferred Stock, 200,000 shares have been designated Series A-2 Preferred Stock,
200,000 shares have been designated Series B Preferred Stock, 200,000 shares
have been designated Series C Preferred Stock, 200,000 shares have been
designated Series A-1 Hybrid Preferred Stock and 200,000 shares have been
designated Series A-2 Hybrid Preferred Stock. As of the close of business on the
Business Day prior to the date of this Agreement, (i) 104,237,565 shares of
Common Stock were issued, all of which shares were outstanding and none of which
shares were held in the treasury of EXCO, (ii) no shares of preferred stock were
issued and outstanding and (iii) 9,766,524 shares of Common Stock were reserved
for issuance pursuant to EXCO option plans and equity incentive programs as
described in the SEC Filings. On a pro forma basis, as of the Closing Date
(assuming that the Purchased Shares have been issued as set forth on Schedule A
hereto and that no Options have been exercised since the close of business on
the Business Day prior to the date of this Agreement), (1) 104,237,565 shares of
Common Stock will be issued, all of which shares will be outstanding and none of
which shares will be held in the treasury of EXCO, (2)  23,408 shares of Series
A-1 Preferred Stock will be issued and outstanding, (3)  975 shares of Series
A-2 Preferred Stock will be issued and outstanding, (4)  11,700 shares of Series
B Preferred Stock will be issued and outstanding, (5)  2,925 shares of Series C
Preferred Stock will be issued and outstanding, (6)  149,441 shares of Series
A-1 Hybrid Preferred Stock will be issued and outstanding, (7) 11,551 shares of
Series A-2 Hybrid Preferred Stock will be issued and outstanding, and (8)
9,766,524 shares of Common Stock will be reserved for issuance pursuant to EXCO
option plans and equity incentive programs as described in the SEC filings. The
issued and outstanding shares of Common Stock have been duly authorized and
validly issued, are fully paid and nonassessable, were issued in material
compliance with applicable state and federal securities law and were not issued
in violation of or subject to any preemptive rights or other rights to subscribe
for or purchase securities.

 

(b)           Except as disclosed in the SEC Filings filed prior to the date of
this Agreement, EXCO and its Subsidiaries do not have outstanding (i) any
options to purchase, or any preemptive rights or other rights to subscribe for
or to purchase, any shares of its Capital Stock or obligations convertible into,
or any contracts or commitments to issue or sell, shares of its Capital Stock
that have not otherwise been reserved as described in Section 3.03(a) or (ii)
any bonds, debentures, notes or other obligations the holders of which have the
right to vote (or which are convertible into or exercisable for securities
having the right to vote) with the

 

13

--------------------------------------------------------------------------------


 

shareholders of EXCO or any such Subsidiary on any matter submitted to
shareholders or a separate class of holders of Capital Stock.

 

(c)           Except as disclosed in Section 3.03 of the EXCO Disclosure
Schedules, there are no outstanding contractual obligations of EXCO or any of
its Subsidiaries to provide funds to, or make any investment (in the form of a
loan, capital contribution or otherwise) in, any Subsidiary or any other Person,
other than guarantees by EXCO of any indebtedness or other obligations of any of
its wholly owned Subsidiaries. EXCO or one of its wholly owned Subsidiaries has
the unrestricted right to vote, and, subject to limitations imposed by
applicable law and the EPOP Credit Facility, to receive dividends and
distributions on, all capital securities of its Subsidiaries that are
beneficially owned by EXCO or its other Subsidiaries.

 

(d)           A true and complete list of each of EXCO’s Subsidiaries, together
with the jurisdiction of incorporation of each such Subsidiary and the
percentage of the outstanding capital stock or other equity interests of each
such Subsidiary owned by EXCO and each of its other Subsidiaries, is set forth
in Section 3.03 of the EXCO Disclosure Schedules. EXCO does not directly or
indirectly own any equity interest, or any interest convertible into or
exchangeable or exercisable for any equity interest in, any Person except for
those Subsidiaries listed on Section 3.03 of the EXCO Disclosure Schedules and
Permitted Business Investments. With respect to each Subsidiary, (i) all the
issued and outstanding shares of such Subsidiary’s capital stock have been duly
authorized and validly issued, are fully paid and nonassessable, were issued in
material compliance with applicable state and federal securities law and were
not issued in violation of or subject to any preemptive rights or other rights
to subscribe for or purchase securities, and (ii) there are no outstanding
options to purchase, or any preemptive rights or other rights to subscribe for
or to purchase, any of such Subsidiary’s capital stock or equity interests or
obligations convertible into, or any contracts or commitments to issue or sell,
shares of such Subsidiary’s capital stock or equity interests. The issuance and
sale of the Purchased Shares hereunder will not obligate EXCO to issue shares of
Common Stock or other securities to any other Person (other than the Purchasers)
and will not result in the adjustment of the exercise, conversion, exchange or
reset price of any outstanding security.

 

(e)           EXCO does not have outstanding shareholder purchase rights or
“poison pill” or any similar arrangement in effect giving any Person the right
to purchase any equity interest in EXCO upon the occurrence of certain events.

 

(f)            Except as provided in (i) that certain First Amended and Restated
Registration Rights Agreement, dated as of December 30, 2005, by and among EXCO
and the other Persons party thereto, and (ii) the Registration Rights
Agreements, EXCO is not under any obligation to register under the Securities
Act any of its securities or any securities issuable upon exercise or conversion
of its securities nor is EXCO obligated to register or qualify any such
securities under any applicable state securities or blue sky laws.

 

Section 3.04           Valid Issuance. The 7.0% Preferred Shares and the Hybrid
Preferred Shares have been duly and validly authorized and, when issued and paid
for pursuant to this Agreement and the Escrow Agreement, shall be validly
issued, fully paid and nonassessable, shall be free and clear of all Liens
(other than those created by the Purchasers), except for restrictions on
transfer set forth in the Transaction Documents or imposed by applicable

 

14

--------------------------------------------------------------------------------


 

securities laws, and shall be entitled to all rights, preferences and privileges
described in the applicable Statement of Designation. The Conversion Shares,
upon conversion of the 7.0% Preferred Shares and/or the Hybrid Preferred Shares,
shall be duly and validly authorized, validly issued, fully paid and
nonassessable, shall be free and clear of all Liens (other than those created by
the Purchasers), except for restrictions on transfer set forth in the
Transaction Documents or imposed by applicable securities laws.

 

Section 3.05           No Conflicts. The execution, delivery and performance by
EXCO of this Agreement and the other Transaction Documents and the Vernon
Acquisition Related Documents to which it or any of its Subsidiaries is a party,
and the consummation of the transactions contemplated hereby and thereby,
including the issuance of the Purchased Shares and Conversion Shares by EXCO, do
not, and will not, (a) conflict in any material respect with, or result in a
material violation of, any provision of any Law applicable to EXCO or any of its
Subsidiaries, (b) conflict with or result in a violation of any provision of the
Articles of Incorporation or Bylaws of EXCO or the comparable organizational
documents of any of its Subsidiaries or (c) conflict in any material respect
with, result in a material violation or breach of, or constitute (with or
without due notice or lapse of time or both) a material default (or give rise to
any right of termination, cancellation or acceleration) under or result in the
creation of any material Lien on any property or asset of EXCO or its
Subsidiaries (other than Liens permitted under the EPOP Credit Facility) or in
any obligation by EXCO or its Subsidiaries to purchase or redeem, or offer to
purchase or redeem, any Capital Stock or other securities of EXCO or its
Subsidiaries, under any note, bond, mortgage, indenture or any contract,
agreement, lease, license, instrument or other obligation (each, whether written
or oral, a “Contract”) to which EXCO or any of its Subsidiaries is a party or by
which EXCO or any of its Subsidiaries or any of their respective properties may
be bound. Except as set forth in Section 3.05 of the EXCO Disclosure Schedules,
there are no consents, waivers and approvals under any material Contracts
required to be obtained by EXCO or any of its Subsidiaries in connection with
their entering into this Agreement or any other Transaction Document or Vernon
Acquisition Related Document to which EXCO or any such Subsidiary is a party or
the consummation of the transactions contemplated hereby or thereby.

 

Section 3.06           Approvals. The execution and delivery by EXCO of this
Agreement and the other Transaction Documents to which it is a party do not, and
the performance of its obligations hereunder and thereunder and the consummation
of the transactions contemplated hereby and thereby by EXCO will not, require
any consent, approval, authorization or permit of, or registration or filing
with or notification to, any Governmental Authority, except (a) approvals
required by the Commission in connection with EXCO’s obligations under the
Registration Rights Agreements and the Proxy Statement, (b) the filing and
approval of subsequent listing applications with the NYSE, (c) the filing of
Current Reports on Form 8-K as required by the Exchange Act, (e) the filing of a
Form D under Regulation D under the Securities Act and any filings required
under state securities laws, (f) in respect of any HSR Purchasers, the
pre-merger notification requirements of the HSR Act and (g) any such consent,
approval, authorization, registration, filing or notification for which the
failure to obtain or make would not reasonably be expected to have an EXCO
Material Adverse Effect.

 

15

--------------------------------------------------------------------------------


 

Section 3.07           EXCO SEC Filings; Financial Statements.

 

(a)           EXCO has filed with the Commission all forms, registration
statements, reports, schedules and statements and other documents (including
exhibits thereto) required to be filed by it under the Exchange Act, including
pursuant to Section 13(a) or 15(d) of the Exchange Act, since February 8, 2006
(such forms, reports, schedules, statements and other documents, in each case,
as amended, supplemented or superseded, together with the Form 10-K and any
documents filed during such period by EXCO with the Commission on a voluntary
basis on Form 8-K, in each case, together with any other information
incorporated therein, being hereinafter referred to as the “SEC Filings”) on a
timely basis or has received a valid extension of such time of filing and has
filed such SEC Filings prior to the expiration of any such extension. The SEC
Filings at the time filed (except to the extent corrected by a subsequently
filed SEC Filing filed prior to the date of this Agreement) (i) did not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading and (ii) complied in all material respects with all applicable
requirements of the Exchange Act.

 

(b)           The consolidated financial statements of EXCO and its consolidated
Subsidiaries (including, in each case, any related notes thereto) contained in
the SEC Filings complied as to form in all material respects with applicable
accounting requirements and with the published rules and regulations of the
Commission with respect thereto, were prepared in accordance with GAAP applied
on a consistent basis throughout the periods involved (except as may be
indicated in the notes thereto or, in the case of the unaudited statements, as
permitted by Form 10-Q or the Exchange Act), and fairly presented the
consolidated financial position of EXCO and its consolidated Subsidiaries in all
material respects as at the respective dates thereof and the consolidated
results of operations and cash flows of EXCO and its consolidated Subsidiaries
for the periods indicated (subject, in the case of the unaudited interim
financial statements, to normal audit adjustments).

 

Section 3.08           No Undisclosed Liabilities. There are no material
liabilities or obligations of EXCO or any of its Subsidiaries of any kind,
whether accrued, contingent, absolute, determinable, known or unknown or
otherwise, other than liabilities and obligations (i) reflected or disclosed in
the Form 10-K (including the consolidated financial statements included
therein), (ii) incurred pursuant to this Agreement and the other Transaction
Documents and the transactions contemplated hereby and thereby and (iii)
incurred in the ordinary course of business consistent with past practice after
December 31, 2006 and prior to the date hereof.

 

Section 3.09           Contracts. The documents filed with or incorporated by
reference in the Form 10-K and the SEC Filings filed with the Commission after
the Form 10-K through the date hereof, and the Transaction Documents, the Vernon
Acquisition Related Documents and any documents to be entered into in connection
with the Vernon Acquisition prior to the closing of the Vernon Acquisition,
comprise all of the agreements to which EXCO or any of its Subsidiaries is
subject  (or will be subject in connection with the closing of the Vernon
Acquisition) that are of a type that would be required to be included as an
exhibit to a Registration Statement on Form S-1 pursuant to the Securities Act,
if such a registration statement were filed by EXCO on the date hereof
(collectively, the “Material Contracts”).

 

16

--------------------------------------------------------------------------------


 

Neither the Company nor any of its Subsidiaries is in material breach or
violation of or in material default in the performance or observance of any term
or provision of and no event has occurred which, with lapse of time or action by
a third party, would result in a material default of the Company or any of its 
Subsidiaries under any Material Contract to which it is a party and (iii) to the
Knowledge of EXCO, no other party thereto is in material breach or violation of
or in material default in the performance or observance of any term or provision
of and no event has occurred which, with lapse of time or action by a third
party, would result in a material default of any other party thereto under any
Material Contract.

 

Section 3.10           Absence of Certain Changes. Except as disclosed in the
SEC Filings filed prior to the date of this Agreement, since December 31, 2006,
(a) EXCO and each of its Subsidiaries have conducted their respective businesses
in the ordinary course, consistent with past practice, and (b) there has not
been (i) any EXCO Material Adverse Effect, (ii) any declaration, setting aside
or payment of any dividend or other distribution (whether in cash, stock or
property) with respect to any of EXCO’s outstanding securities other than
regular dividend payments, (iii) any change in accounting methods, principles or
practices by EXCO or any of its Subsidiaries materially affecting its assets or
liabilities, except insofar as may have been required by Law or by a change in
applicable GAAP, (iv) any sales, pledges, dispositions, transfers, leases,
licenses, guarantees or encumbrances of any material property or assets of EXCO
or any of its Subsidiaries, (v) any material acquisition (including, without
limitation, by merger, consolidation, or acquisition of stock or assets or any
other business combination) by EXCO or any of its Subsidiaries of any
corporation, partnership, other business organization or any division thereof,
(vi) any incurrence by EXCO or any of its Subsidiaries of indebtedness for
borrowed money which, individually or together with all such other indebtedness,
exceeds $75.0 million, (vii) grants of any security interest in any material
assets of EXCO or any of its Subsidiaries, (viii) any capital expenditure or
purchase of fixed assets by EXCO or any of its Subsidiaries other than in the
ordinary course of business consistent with past practice or in accordance with
EXCO’s capital expenditure budget as approved by EXCO’s Board of Directors, (ix)
any change by EXCO or any of its Subsidiaries of any material election in
respect of taxes, any adoption or change by EXCO or any of its Subsidiaries of
any material accounting method in respect of taxes or settlement or compromise
by EXCO or any of its Subsidiaries of any material claim, notice, audit report
or assessment in respect of taxes, (x) any pre-payment of any long-term debt or
payment, discharge or satisfaction of any claims, liabilities or obligations
(absolute, accrued, contingent or otherwise) by EXCO or any of its Subsidiaries,
except for such payments, discharges or satisfaction of claims as were made or
effected in the ordinary course of business consistent with past practice, or
(x) any write up, write down or write off of the book value of any material
assets, or a material amount of any other assets, of EXCO or any of its
Subsidiaries, other than as required by GAAP.

 

Section 3.11           Reporting Company; Form S-3. EXCO is, and will be
immediately after the consummation of the transaction contemplated by this
Agreement and the other Transaction Documents and the Vernon Acquisition Related
Documents, eligible to register the Shares for resale by the Purchasers on a
registration statement on Form S-3 under the Securities Act.

 

Section 3.12           Litigation. Except as disclosed in the SEC Filings filed
prior to the date of this Agreement, there is no material claim, action, suit,
inquiry, judicial or administrative proceeding or arbitration pending or, to the
Knowledge of EXCO, threatened against EXCO, any

 

17

--------------------------------------------------------------------------------


 

of its Subsidiaries or any of their respective assets by or before any
arbitrator or Governmental Authority, nor are there any material reviews or
investigations relating to EXCO, any of its Subsidiaries or any of their
respective assets pending, or to the Knowledge of EXCO, threatened by or before
any arbitrator or Governmental Authority.

 

Section 3.13           Investment Company Status. EXCO is not, and immediately
after receipt of the aggregate Purchase Price will not be, an “investment
company” or an entity “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.

 

Section 3.14           Certain Fees. Other than the advisory fee to be paid to
Goldman Sachs & Co., no fees or commissions will be payable by EXCO to brokers,
finders or investment bankers with respect to the sale of any of the Purchased
Shares or the consummation of the transactions contemplated by this Agreement.

 

Section 3.15           Compliance with NYSE Continued Listing Requirements.
EXCO’s Common Stock is currently listed on the NYSE. EXCO is currently in
compliance in all material respects with applicable continued listing
requirements of the NYSE, and EXCO has not received any notice of, nor to the
Knowledge of EXCO is there any basis for, the delisting of the Common Stock from
the NYSE.

 

Section 3.16           Compliance with Laws.

 

(a)           Except as set forth in the SEC Filings filed prior to the date of
this Agreement, neither EXCO nor any of its Subsidiaries is or has been in
conflict in any material respect with, or in material default or violation of,
any Law applicable to EXCO or any of its Subsidiaries or by which any of their
respective properties is bound.

 

(b)           (i) Each of EXCO and its Subsidiaries has obtained and is
maintaining all material federal, state and local governmental licenses,
permits, franchises, orders, exemptions, variances, waivers, authorizations,
certificates, consents, rights, privileges and applications therefor that are
presently necessary or required for the ownership and operation of its
respective business as currently conducted (the “Governmental Authorizations”),
(ii) each of EXCO and its Subsidiaries have conducted its respective business in
all material respects in accordance with the conditions and provisions of such
Governmental Authorizations, and (iii) no notice of any material violation of
any Governmental Authorization has been received by EXCO or any of its
Subsidiaries, and no material claims, actions, suits, inquiries or other
proceedings are pending or, to EXCO’s Knowledge, threatened that could result in
any material modification, revocation, termination or suspension of any such
Governmental Authorizations or which would require any corrective or remediation
action by EXCO or any of its Subsidiaries.

 

Section 3.17           Offering. Assuming the accuracy of the representations
and warranties of the Purchasers contained in this Agreement, the sale and
issuance of the Purchased Shares pursuant to this Agreement is exempt from the
registration requirements of the Securities Act.

 

Section 3.18           No Directed Selling Efforts or General Solicitation.
Neither EXCO nor any Person acting on EXCO’s behalf has sold or offered to sell
or solicited any offer to buy the Purchased Shares by means of any form of
general solicitation or advertising. Neither EXCO

 

18

--------------------------------------------------------------------------------


 

nor any of its Affiliates nor any Person acting on EXCO’s behalf has, directly
or indirectly, at any time within the past six months, made any offer or sale of
any security or solicitation of any offer to buy any security under
circumstances that would (a) eliminate the availability of the exemption from
registration under Regulation D under the Securities Act in connection with the
offer and sale of the Purchased Shares as contemplated hereby or (b) cause the
offering of the Purchased Shares pursuant to the Transaction Documents to be
integrated with prior offerings by EXCO for purposes of any applicable Law,
including, without limitation, under the rules and regulations of the NYSE.

 

Section 3.19           Property; Title to Assets. EXCO and each of its
Subsidiaries has good and defensible title to all of its real and personal
property reflected as owned by it in the SEC Filings, free and clear of all
Liens except (a) those, if any, reflected in the SEC Filings filed prior to the
date of this Agreement or (b) those that, individually or in the aggregate, are
not otherwise material. EXCO and each of its Subsidiaries holds its leased real
and personal properties under valid and binding leases, with such exceptions as
are not materially significant in relation to the business of EXCO and its
Subsidiaries taken as a whole. EXCO and each of its Subsidiaries has good and
defensible title in fee simple to, or has valid rights to lease or otherwise
use, all items of real or personal property currently being used in its
respective business that are necessary to its operations as currently conducted,
except as are not materially significant in relation to the business of EXCO and
it Subsidiaries taken as a whole.

 

Section 3.20           Taxes. EXCO and each of its Subsidiaries has timely filed
all federal, state and material foreign income and franchise tax returns that it
was required to file, or has obtained an extension of time within which to file
such tax returns as allowed by applicable Law. EXCO and each of its Subsidiaries
has paid or accrued all material taxes shown as due on such returns or
extensions for payment have been properly obtained or such taxes are being
timely and properly contested, and neither EXCO nor any of its Subsidiaries has
Knowledge of a material tax deficiency that has been or might be asserted or
threatened against it.

 

Section 3.21           Environmental Matters. Except as disclosed in the SEC
Filings filed prior to the date of this Agreement, EXCO and each of its
Subsidiaries (a) is in material compliance with all applicable Laws of any
Governmental Authority relating to the use, disposal or release of hazardous or
toxic substances or relating to the protection or restoration of the environment
or human exposure to hazardous or toxic substances (collectively, “Environmental
Laws”), (b) have not generated, manufactured, treated, stored or disposed of any
hazardous substances on any owned or operated (or previously owned or operated)
real property, except in material compliance with all Environmental Laws, (c)
are not liable in any material respect for any off-site disposal or
contamination pursuant to any Environmental Laws and (d) are not subject to any
pending material claim relating to any Environmental Laws, and there is no
pending or, to EXCO’s Knowledge, threatened investigation that might lead to
such a claim.

 

Section 3.22           ERISA. Except as set forth in the SEC Filings filed prior
to the date of this Agreement, neither EXCO nor any of its Subsidiaries
maintains or contributes to, or has any obligation under, any employee benefit
plan (as defined in ERISA) maintained by EXCO for employees of EXCO or any of
its Affiliates. EXCO and each of its Subsidiaries is in compliance in all
material respects with the presently applicable provisions of ERISA.

 

19

--------------------------------------------------------------------------------


 

Section 3.23                                Employee Matters. There are no
strikes, labor disputes or union organization activities pending or, to EXCO’s
Knowledge, threatened between it and its employees (or between any of its
Subsidiaries and such Subsidiary’s employees). No employees of EXCO or its
Subsidiaries belong to any union or collective bargaining unit. EXCO is in
compliance in all material respects with all applicable federal and state equal
opportunity and other laws related to employment. The transactions contemplated
by this Agreement and the other Transaction Documents and the Vernon Acquisition
Related Documents will not entitle any employee, officer or director of EXCO or
its Subsidiaries to any amount (whether in cash or property) that would be
received under any employee benefit plan or employment contract, or increase the
amount of or accelerate the time of payment of vesting thereof.

 

Section 3.24                                Insurance. EXCO and each of its
Subsidiaries maintains insurance of the types and in the amounts that EXCO
reasonably believes is adequate for their businesses (taking into account the
cost and availability of such insurance), including, but not limited to,
insurance covering all real and personal property owned and leased by EXCO and
each of its Subsidiaries against theft, damage, destruction, acts of vandalism
and all other risks customarily insured against by similarly situated companies,
all of which insurance is in full force and effect as of the date of this
Agreement and will continue to be in effect upon consummation of the
transactions contemplated by this Agreement and the other Transaction Documents
and the Vernon Acquisition Related Documents.

 

Section 3.25                                Internal Accounting Controls. Except
as disclosed in the SEC filings filed prior to the date of this Agreement, EXCO
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (a) transactions are executed in accordance with
management’s general or specific authorizations, (b) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability,
(c) access to assets is permitted only in accordance with management’s general
or specific authorization and (d) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

 

Section 3.26                                Disclosure Controls. Except as
disclosed in the SEC filings filed prior to the date of this Agreement, EXCO and
each of its Subsidiaries maintain an effective system of “disclosure controls
and procedures” (as defined in Rule 13a-15(e) of the Exchange Act) that is
designed to ensure that information required to be disclosed by EXCO in reports
that it files or submits under the Exchange Act is recorded, processed,
summarized and reported within the time periods specified in the Commission’s
rules and forms, including controls and procedures designed to ensure that such
information is accumulated and communicated to EXCO’s management as appropriate
to allow timely decisions regarding required disclosure. EXCO and each of its
Subsidiaries have carried out evaluations of the effectiveness of their
disclosure controls and procedures as required by Rule 13a-15 of the Exchange
Act.

 

Section 3.27                                Sarbanes-Oxley Act. EXCO is in
material compliance with the applicable requirements of the Sarbanes-Oxley Act
of 2002 and the applicable rules and regulations promulgated by the Commission
thereunder in effect as of the date of this Agreement.

 

20

--------------------------------------------------------------------------------


 

Section 3.28                                Oil and Gas Interests. The oil and
gas reserve estimates of EXCO and its consolidated Subsidiaries as of December
31, 2006 contained in the Form 10-K are derived from reports  (the “Reserve
Reports”) that have been prepared by, or have been audited by, Lee Keeling and
Associates, Inc., as set forth therein and such estimates fairly reflect the oil
and gas reserves of EXCO and its consolidated Subsidiaries at the dates
indicated therein and are in accordance, in all material respects, with
Commission guidelines applied on a consistent basis throughout the periods
involved. Except for changes generally affecting the oil and gas industry, the
sale of the Wattenberg Field, Colorado properties in January 2007 as disclosed
in the Form 10-K, and any production or any natural decline in production since
the date of the Reserve Reports, there has been no material change with respect
to the matters set forth in or otherwise addressed by such Reserve Reports or
the reserve estimates included in the Form 10-K.

 

Section 3.29                                Board Approval. The board of
directors of EXCO (the “Board of Directors”), at a meeting duly called and held,
has taken unanimous action to (a) duly and validly approve and take all
corporate action required to be taken by the Board of Directors to authorize the
issuance and sale to the Purchasers of the Shares, the terms of the 7.0%
Preferred Stock and the Hybrid Preferred Stock and the consummation of the
transactions contemplated hereby and (b) resolve that the issuance and sale to
the Purchasers of the Shares is advisable and in the best interests of EXCO and
its shareholders.

 

Section 3.30                                Acknowledgment Regarding Purchasers’
Purchase of EXCO Securities. EXCO acknowledges and agrees that the Purchasers
are acting solely in the capacity of arm’s length purchasers with respect to
this Agreement and the other Transaction Documents and the transactions
contemplated hereby and thereby. EXCO further acknowledges that the Purchasers
are not acting as financial advisors or fiduciaries of EXCO (or in any similar
capacity) with respect to this Agreement and the other Transaction Documents and
the transactions contemplated hereby and thereby and any advice given by
Purchasers or any of their respective representatives or agents in connection
with this Agreement or the other Transaction Documents and the transactions
contemplated hereby and thereby is merely incidental to the Purchasers’ purchase
of the Purchased Shares. EXCO further represents to the Purchasers that EXCO’s
decision to enter into this Agreement and the other Transaction Documents has
been based solely on the independent evaluation of the transactions contemplated
hereby and thereby by EXCO and its representatives.

 

Section 3.31                                Manipulation of Price. EXCO has not,
and to its Knowledge no Person acting on its behalf has, in violation of
applicable securities Laws, (a) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of EXCO or (b) sold, bid for, purchased, or paid any
compensation for soliciting purchases of, any Common Stock.

 

Section 3.32                                Vernon Acquisition. The
representations and warranties by EXCO and its Subsidiaries party thereto and,
to its Knowledge, the other parties to the Vernon Acquisition Agreement are true
and correct in all material respects (other than those representations and
warranties that are qualified by materiality, which are true and correct in all
respects). EXCO and its Subsidiaries have, and to EXCO’s Knowledge the other
parties thereto have, complied in all material respects with all of their
respective covenants and other agreements in the Vernon Acquisition Agreement.
Except as contemplated by that certain First Amendment to Purchase

 

21

--------------------------------------------------------------------------------


 

and Sale Agreement and Assignment of Partial Interest in Purchase and Sale
Agreement, to be executed immediately prior to the closing of the Vernon
Acquisition, neither the Vernon Acquisition Agreement nor any related documents
or agreements have been amended, modified or supplemented in any material
respect, and none of the conditions to the closing of the Vernon Acquisition in
any such document or agreement has been waived. Without limiting the foregoing,
EXCO is not aware of any facts, events or circumstances which, individually or
in the aggregate, currently or with the passage of time, could reasonably be
expected to prevent or materially delay the consummation of the Vernon
Acquisition.

 

Section 3.33                                Borrowing Base. Immediately after
giving effect to the borrowing under the Credit Facilities on the Closing Date,
EXCO shall have immediate availability for borrowing under the Resources Credit
Facility of at least $440,000,000 and the EPOP Credit Facility of at least
$200,000,000.

 

Section 3.34                                Equity Contribution Agreement. Upon
the application of the proceeds from the sale of the Purchased Shares as set
forth in Section 5.03, EXCO will have no further contribution obligations to
EPOP under the Equity Contribution Agreement and such agreement will be
terminated.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER

 

Each Purchaser, severally and not jointly, represents and warrants to EXCO
(solely with respect to itself), on and as of the date of this Agreement, as
follows:

 

Section 4.01                                Organization, Good Standing and
Authority. Such Purchaser is an entity duly organized, validly existing and in
good standing (to the extent such concept exists in the applicable jurisdiction)
under the laws of its respective jurisdiction of organization and has all
requisite power and authority to enter into this Agreement and each other
Transaction Document to which it is a party and to consummate the transactions
contemplated hereby and thereby and otherwise perform its obligations hereunder
and thereunder.

 

Section 4.02                                Authorization; Enforceability. Such
Purchaser has all requisite power and authority, and has taken all requisite
action on the part of such Purchaser, its respective officers, directors and
shareholders, to authorize (a) the execution and delivery of this Agreement and
the other Transaction Documents to which it is a party and the performance of
all obligations of such Purchaser hereunder or thereunder and (b) the delivery
of the Purchase Price. This Agreement and each other Transaction Document to
which such Purchaser is a party has been duly and validly executed and delivered
by such Purchaser and, assuming the due authorization, execution and delivery by
EXCO, constitutes the legal, valid and binding obligation of each such
Purchaser, enforceable against each Purchaser in accordance with its terms,
except as may be limited by (i) applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights generally and (ii) general principles
of equity (regardless of whether enforceability is considered in a proceeding at
law or in equity).

 

22

--------------------------------------------------------------------------------


 

Section 4.03                                No Conflicts. The execution,
delivery and performance by such Purchaser of this Agreement and the other
Transaction Documents to which it is a party and the consummation of the
transactions contemplated hereby and thereby, including the purchase of
Purchased Shares by such Purchaser, do not, and will not, (a) conflict with or
result in a violation of any provision of any Law applicable to such Purchaser,
(b) conflict with or result in a violation of any provision of the
organizational documents of such Purchaser, or (c) conflict with, result in a
violation or breach of or constitute (with or without due notice or lapse of
time or both) a default (or give rise to any right of termination, cancellation
or acceleration) under any Contract to which such Purchaser or any of its
properties is a party or by which such Purchaser or any of its properties may be
bound.

 

Section 4.04                                Investment. Such Purchaser is
acquiring the Purchased Shares in the ordinary course of business for its own
account for investment and not with a view to distributing the Purchased Shares
(including any shares issuable upon the conversion of such Purchased Shares) or
any part thereof, and such Purchaser has no present intention of selling or
granting any participation in or otherwise distributing the same in any
transaction in violation of the securities laws of the United States of America,
any State or any other Governmental Authority, without prejudice, however, to
such Purchaser’s right at all times, subject to Section 5.01, to sell or
otherwise dispose of all or any part of the Purchased Shares (including any
shares issuable upon the conversion of such Purchased Shares) under a
registration statement under the Securities Act and applicable state securities
laws or under an exemption from such registration available thereunder
(including, without limitation, if available, Rule 144 promulgated under the
Securities Act).

 

Section 4.05                                Nature of Purchaser. Such Purchaser
(i) is an “accredited investor” within the meaning of Rule 501 of Regulation D
under the Securities Act and (ii) by reason of its business and financial
experience has such knowledge, sophistication and experience in business and
financial matters so as to be capable of evaluating the merits and risks of the
prospective investment in the Purchased Shares, is able to bear the economic
risk of such investment and would be able to afford a complete loss of such
investment.

 

Section 4.06                                Receipt of Information. Such
Purchaser has had an opportunity to receive and review all information related
to EXCO requested by it and to ask questions of and receive answers from EXCO
regarding EXCO, its business and the terms and conditions of the offerings of
the Preferred Stock (although the Purchaser and EXCO each acknowledges that
neither such discussions nor any other due diligence investigation conducted by
the Purchaser or any of its Representatives modifies, amends or affects EXCO’s
representations and warranties contained in Article III hereof or limits the
ability of the Purchaser to rely thereon). Such Purchaser acknowledges that it
has had access to the SEC Filings filed prior to the date of this Agreement and
has been provided a reasonable opportunity to ask questions of and receive
answers from Representatives of EXCO regarding such matters. Such Purchaser has,
in connection with its decision to purchase the Purchased Shares, not relied on
any information provided by EXCO other than the SEC Filings filed prior to the
date hereof and the representations and warranties of EXCO contained herein and
in the other Transaction Documents.

 

Section 4.07                                Restricted Securities. Such
Purchaser understands that the Purchased Shares are being offered and sold to it
in reliance upon specific exemptions from the registration

 

23

--------------------------------------------------------------------------------


 

requirements of the Securities Act and state securities laws and that EXCO is
relying upon the truth and accuracy of, and the Purchaser’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
the Purchaser set forth herein in order to determine the availability of such
exemptions and the eligibility of the Purchaser to acquire the Purchased Shares.
Such Purchaser understands that the Purchased Shares it is purchasing (and any
securities issued upon conversion thereof or as dividends thereon) are
“restricted securities” under the federal securities laws inasmuch as they are
being acquired from EXCO in a transaction not involving a public offering and
that under such laws and applicable regulations such securities may not be
Transferred without registration under the Securities Act or pursuant to an
exemption therefrom. In this connection, Purchaser represents that it is
knowledgeable with respect to Rule 144 of the Commission promulgated under the
Securities Act and that such Purchaser shall not Transfer the Shares except in
compliance with Section 5.01.

 

Section 4.08                                Certain Fees. No fees or commissions
will be payable by such Purchaser to brokers, finders or investment bankers with
respect to the sale of any of the Purchased Shares or the consummation of the
transaction contemplated by this Agreement.

 

Section 4.09                                Prohibited Transactions. During the
thirty (30) days prior to the date of this Agreement, no Purchaser nor any
Affiliate of such Purchaser that has or shares discretion relating to such
Purchaser’s investments or trading or information concerning such Purchaser’s
investments, including in respect of the Common Stock has, directly or
indirectly, effected or agreed to effect any short sale, whether or not against
the box, established any “put equivalent position” (as defined in Rule 16a-1(h)
under the Exchange Act) with respect to the Common Stock, granted any other
right other than the pledge of securities contemplated by Section 5.01(b)
(including, without limitation, any put or call option) with respect to the
Common Stock or otherwise sought to hedge its position in the Preferred Stock or
Common Stock (each, a “Prohibited Transaction”).

 

ARTICLE V
COVENANTS

 

Section 5.01                                Transfer Restrictions.

 

(a)                                  The Purchasers may Transfer Shares only
pursuant to an effective registration statement under the Securities Act or an
available exemption from the registration requirements of the Securities Act and
in compliance with any applicable state securities laws and this Section 5.01.
Prior to any Transfer or attempted Transfer of any Shares other than Transfers
(i) pursuant to an effective registration statement, (ii) pursuant to Rule
144(k) under the Securities Act, (iii) to EXCO or (iv) to Affiliates of the
Transferring holder, the holder of such Shares shall give five (5) Business
Days’ prior written notice (a “Transfer Notice”) to EXCO of such holder’s
intention to effect such Transfer and describing the manner of the proposed
Transfer. A Transfer Notice shall not be required to be delivered in connection
with a Transfer of Shares in any hedging transaction that does not violate the
restrictions in Section 5.11 or result in a Transfer of record ownership of any
Shares. In connection with any Transfer of Shares other than pursuant to an
effective registration statement, pursuant to Rule 144(k) under the Securities
Act, to EXCO, to Affiliates of the Transferring Holder, or in any hedging
transaction that does not violate Section 5.11 or result in a Transfer of record
ownership of such

 

24

--------------------------------------------------------------------------------


 

Shares, EXCO may require the transferor to provide to EXCO an  opinion of
counsel selected by the transferor, the form and substance of which opinion
shall be reasonably satisfactory to EXCO, to the effect that such transfer does
not require registration under the Securities Act. EXCO hereby consents to and
agrees to register on the books of EXCO and with its transfer agent any Transfer
of Shares that is made in accordance with this Section 5.01. Other than
Transfers pursuant to an effective registration statement under the Securities
Act, to EXCO or pursuant to Rule 144(k) under the Securities Act, each holder
Transferring Shares will cause any proposed transferee of such Shares or any
interest therein held by it to agree in writing to take and hold such Shares
subject to the provisions and upon the conditions specified in this Section 5.01
of this Agreement and to be bound by the terms of, and entitled to the rights
under, this Agreement as if a party hereto.

 

(b)                                 Notwithstanding the foregoing, EXCO
acknowledges and agrees that the Purchased Shares may be pledged by a Purchaser
or any direct or indirect transferee thereof in connection with a bona fide
margin agreement or other loan or financing arrangement that is secured by such
securities. The pledge of the Shares shall not be deemed to be a Transfer of
such securities hereunder, and no Purchaser effecting a pledge of such
securities shall be required to provide EXCO with any notice thereof or
otherwise make any delivery to EXCO pursuant to this Agreement or any other
Transaction Document, unless otherwise required by applicable Law. EXCO hereby
agrees to execute and deliver such documentation as a pledgee of the Shares may
reasonably request in connection with a pledge of such securities to such
pledgee by a Purchaser.

 

(c)                                  Legends. Each certificate representing
Shares shall bear the following two legends each in the following form with such
additions thereto or changes therein as EXCO may be advised by counsel are
required by Law or necessary to give full effect to this Agreement:

 

“[NEITHER] THESE SECURITIES [NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE] HAVE [NOT] BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AND
MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS THEY HAVE BEEN
REGISTERED UNDER THAT ACT OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE.”

 

“THESE SECURITIES [AND THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE] ARE SUBJECT TO A PREFERRED STOCK PURCHASE AGREEMENT DATED AS OF
MARCH 28, 2007 AMONG THE COMPANY AND THE PURCHASERS NAMED THEREIN, A COPY OF
WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY. NO TRANSFER, SALE,
ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF THESE SECURITIES MAY
BE MADE EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF SECTION 5.01 OF SUCH
PREFERRED STOCK PURCHASE AGREEMENT. THE HOLDER OF THIS CERTIFICATE, BY
ACCEPTANCE

 

25

--------------------------------------------------------------------------------


 

OF THIS CERTIFICATE, AGREES TO BE BOUND BY ALL OF THE PROVISIONS OF  SECTION
5.01 OF SUCH PREFERRED STOCK PURCHASE AGREEMENT AS IF A PARTY THERETO. THE
COMPANY WILL FURNISH A COPY OF SUCH PREFERRED STOCK PURCHASE AGREEMENT TO THE
RECORD HOLDER OF THE CERTIFICATE WITHOUT CHARGE ON WRITTEN REQUEST TO THE
COMPANY AT ITS PRINCIPAL PLACE OF BUSINESS OR REGISTERED OFFICE.”

 

Section 5.02                                Reservation of Common Stock.

 

(a)                                  From the date of this Agreement until the
date of the NYSE Shareholder Approval, EXCO shall authorize and reserve for
issuance to the Purchasers, free from any preemptive rights, a number of shares
of Common Stock (the “Pre-Approval Reserve Amount”) equal to one hundred percent
(100%) of the number of Initial Conversion Shares issuable upon the conversion
of all of the 7.0% Preferred Shares issued at the Closing. Such calculations
shall be made without regard to any limitation on such conversion that may
otherwise exist.

 

(b)                                 Beginning on the date of the NYSE
Shareholder Approval, EXCO shall authorize and reserve for issuance, free from
any preemptive rights, a number of shares of Common Stock (the “Post-Approval
Reserve Amount”) equal to one hundred and ten percent  (110%) of the of the sum
of (i) the number of Initial Conversion Shares issuable upon conversion of all
the 7.0% Preferred Shares outstanding from time to time and (ii) the number of
Subsequent Conversion Shares issuable upon the conversion of all the Hybrid
Preferred Shares outstanding from time to time. Such calculations shall be made
without regard to any limitation on such conversion that may otherwise exist.

 

(c)                                  In the event that the authorized number of
shares of Common Stock is insufficient to cover the Pre-Approval Reserve Amount
or the Post-Approval Reserve Amount, as the case may be, at any time, EXCO shall
take such action (including holding a meeting of its shareholders) as is
necessary to increase the authorized number of shares of Common Stock to an
amount sufficient to cover the Pre-Approval Reserve Amount or the Post-Approval
Reserve Amount, as the case may be.

 

Section 5.03                                Use of Proceeds. EXCO shall use the
proceeds from the sale of the Purchased Shares to (a) finance the Vernon
Acquisition and (b) repay indebtedness in connection with the Senior Term Credit
Agreement, dated October 2, 2006 with JPMorgan Chase Bank, N.A. and EPOP and the
cash common equity contribution to EPOP in connection with that certain Equity
Contribution Agreement, dated October 2, 2006 (the “EPOP Indebtedness”). EXCO
shall use any proceeds remaining after such uses for general corporate and
working capital purposes, including the repayment of indebtedness under the
Resources Credit Facility, as it may be amended from time to time.

 

Section 5.04                                Disclosure of Information. EXCO
shall, on or before 8:30 a.m., New York, New York time, on the first trading day
following the closing of the Vernon Acquisition, issue a press release
disclosing the transactions contemplated hereby. Within four (4) Business

 

26

--------------------------------------------------------------------------------


 

Days of the execution and delivery of this Agreement, EXCO shall file a Current
Report on Form 8-K with the Commission (the “8-K Filing”) describing the terms
of the transactions contemplated by the Transaction Documents and including as
exhibits to such Current Report on Form 8-K the Transaction Documents, as
required by the Exchange Act. Thereafter, EXCO shall timely file any filings and
notices required by the Commission or applicable Law with respect to the
transactions contemplated hereby. EXCO shall not, and shall cause each of its
respective officers, directors, employees and agents not to, provide any
Purchaser with any material nonpublic information regarding EXCO from and after
the issuance of the above referenced press release without the express written
consent of such Purchaser. Prior to the completion of the Vernon Acquisition, no
Purchaser shall issue any public release or announcements concerning the Vernon
Acquisition or the transactions contemplated hereby without the prior consent
and approval of EXCO. Except as may be required by applicable Law or the rules
and regulations of the Commission or the NYSE (in which case prior written
notice of such inclusion shall, to the extent practicable, be provided to such
Purchaser), EXCO shall not include the name of any Purchaser in any press
release with respect to the transactions set forth in the Transaction Documents
without the prior written consent and approval of such Purchaser.

 

Section 5.05                                Listing.

 

(a)                                  EXCO shall (i) use its best efforts to
include all of the Initial Conversion Shares issuable upon conversion of the
7.0% Preferred Shares for listing on the NYSE if the Common Stock is then listed
on the NYSE or, if the Common Stock is not then listed on the NYSE, on the
primary national securities exchange or automated quotation system on which the
Common Stock is then listed or authorized for quotation and (ii) promptly
following the date of the NYSE Shareholder Approval, use its best efforts to
include all of the Subsequent Conversion Shares issuable upon conversion of the
Hybrid Preferred Shares for listing on the NYSE if the Common Stock is then
listed on the NYSE or, if the Common Stock is not then listed on the NYSE, on
the primary national securities exchange or automated quotation system on which
the Common Stock is then listed or authorized for quotation.

 

(b)                                 EXCO shall promptly following September 26,
2007 use its best efforts to include all of the Hybrid Preferred Shares then
outstanding for listing on the NYSE if the Common Stock is then listed on the
NYSE or, if the Common Stock is not then listed on the NYSE, on the primary
national securities exchange or automated quotation system on which the Common
Stock is then listed or authorized for quotation.

 

(c)                                  EXCO shall promptly following March 30,
2011, use its best efforts to include all of the 7.0% Preferred Shares and, if
after the NYSE Approval Date, all of the shares of Hybrid Preferred Stock (if
not then listed) then outstanding for listing on the NYSE if the Common Stock is
then listed on the NYSE or, if the Common Stock is not then listed on the NYSE,
on the primary national securities exchange or automated quotation system on
which the Common Stock is then listed or authorized for quotation.

 

Section 5.06                                Proxy Statement.

 

(a)                                  As promptly as practicable after execution
of this Agreement, EXCO shall, in consultation with the Major Purchasers,
prepare, and EXCO shall file with the Commission, preliminary proxy materials in
compliance with Section 14 of the Exchange Act

 

27

--------------------------------------------------------------------------------


 

(the “Proxy Statement”). As promptly as practicable after comments, if any, are
received from the Commission thereon and after the furnishing by the Company and
the Major Purchasers of all information required to be contained therein, the
Company shall, in consultation with the Major Purchasers, prepare and the
Company shall file any required amendments, if any, with the Commission. The
Company shall notify the Major Purchasers promptly of the receipt of any
comments from the Commission or its staff and of any request by the Commission
or its staff for amendments or supplements to the Proxy Statement or for
additional information and shall consult with the Major Purchasers regarding,
and supply the Major Purchasers with copies of, all correspondence between the
Company or any of its representatives, on the one hand, and the Commission or
its staff, on the other hand, with respect to the Proxy Statement. Prior to
filing or mailing any proposed amendment of or supplement to the Proxy
Statement, the Company shall provide the Major Purchasers a reasonable
opportunity to review and comment on such document. The Company shall use its
best efforts to have the Proxy Statement cleared by the Commission and shall
thereafter mail to the shareholders of EXCO Common Stock as promptly as possible
the Proxy Statement and all other proxy materials for the Shareholder Meeting.

 

(b)                                 EXCO hereby covenants and agrees that (i)
the Proxy Statement will, when filed, comply as to form in all material respects
with the applicable requirements of the Exchange Act and (ii) none of the
information included or incorporated by reference in the Proxy Statement will,
at the date it is first mailed to the shareholders of EXCO Common Stock or at
the time of the Shareholder Meeting or at the time of any amendment or
supplement thereof, contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they are
made, not misleading.

 

Section 5.07                                Shareholder Approval; Meeting of
Shareholders. EXCO shall take, in accordance with applicable Law and its
Articles of Incorporation and Bylaws, all action necessary to convene the
Shareholder Meeting as promptly as practicable but no later than September 26,
2007 to submit for approval by the requisite vote of the shareholders of EXCO
the NYSE Approval Proposal. In connection with each meeting of shareholders at
which the NYSE Approval Proposal is submitted for a vote of the shareholders of
EXCO, to the fullest extent permitted by applicable Law, (i) the Board of
Directors shall recommend that its shareholders vote in favor of the NYSE
Approval Proposal and (ii) neither the Board of Directors nor any committee
thereof shall withdraw or modify, or propose or resolve to withdraw or modify in
a manner adverse to the holders of the 7.0% Preferred Stock and/or the Hybrid
Preferred Stock, the recommendation of the Board of Directors that the
shareholders of EXCO Common Stock vote in favor of the NYSE Approval Proposal;
provided, that at any time prior to obtaining such shareholder approval the
Board of Directors may withdraw such recommendation if such Board of Directors
determines in good faith (after consultation with outside counsel) that failure
to take such action violates its fiduciary duties under applicable Law. EXCO
shall take all lawful action to solicit from the shareholders proxies in favor
of the NYSE Approval Proposal and take all other action necessary or advisable
to secure the vote or consent of the shareholders that are required by the rules
of the NYSE and applicable Law, including, if necessary or appropriate,
adjourning the Shareholder Meeting to solicit additional proxies. Following the
Triggering Date, EXCO shall not be permitted to resubmit the NYSE Approval
Proposal, except as permitted by the Statements of Designation.

 

28

--------------------------------------------------------------------------------


 

Section 5.08                                Form D and Blue Sky. EXCO agrees to
file a Form D with respect to the Purchased Shares as required under Regulation
D. EXCO has, prior to the date of this Agreement, taken all action to obtain an
exemption for or to qualify the Purchased Shares for sale to the Purchasers
pursuant to this Agreement under applicable securities or “blue sky” laws of the
states of the United States (or to obtain an exemption from such qualification).
EXCO shall make all filings and reports relating to the offer and sale of the
Purchased Shares required under applicable securities or “blue sky” laws of the
states of the United States following the Closing Date.

 

Section 5.09                                Subsequent Placements.

 

(a)                                  Prior to any Subsequent Placement:

 

(i)                                     EXCO shall deliver to each holder of
Eligible Shares (an “Eligible Purchaser”) a written notice (the “Offer”) of any
proposed Subsequent Placement, which Offer shall (A) identify and describe the
securities to be offered (the “Offered Securities”), (B) describe the price and
other terms upon which the Offered Securities are to be offered (including the
aggregate number or amount of the Offered Securities to be offered), (C) offer
to issue and sell the Offered Securities to each Eligible Purchaser, and (D)
identify an address to which an Eligible Purchaser may transmit a notice to EXCO
setting forth the portion of the Offered Securities that such Eligible Purchaser
elects to purchase (the “Notice of Acceptance”).

 

(ii)                                  To accept an Offer, in whole or in part,
an Eligible Purchaser must promptly (and in any event not later than the close
of business on the tenth (10th) Business Day after the day on which the Offer is
received by such Eligible Purchaser) deliver a Notice of Acceptance to EXCO. In
the event EXCO timely receives Notices of Acceptance for an aggregate number or
amount of Offered Securities in excess of the number or amount of Offered
Securities to be included in the Subsequent Placement, each Eligible Purchaser
who timely returned its Notice of Acceptance shall be entitled to purchase up to
the number or amount of such Offered Securities (the “Initial Securities”) equal
to the number or amount of Offered Securities multiplied by a fraction, (A) the
numerator of which shall be the aggregate liquidation preference of all Eligible
Shares then held by such Eligible Purchaser and (B) the denominator of which
shall be the sum of the aggregate liquidation preference of all Eligible Shares
held by all Eligible Purchasers who timely delivered a Notice of Acceptance.

 

(iii)                               In the event EXCO timely receives Notices of
Acceptance for an aggregate number or amount of Offered Securities less than the
number or amount of Offered Securities to be included in the Subsequent
Placement, EXCO shall deliver to each Eligible Purchaser who timely delivered a
Notice of Acceptance pursuant to Section 5.09(a)(ii) a written notice (the
“Second Offer”), which Second Offer shall (A) set forth the number or amount of
Offered Securities not purchased by the Eligible Purchasers pursuant to Section
5.09(a)(ii) (the “Refused Securities”), (B) offer to issue and sell the Refused
Securities to each such Eligible Purchaser, and (C) identify an address to which
such Eligible Purchaser may transmit a notice to EXCO setting forth the portion
of the Refused Securities that such Eligible Purchaser elects to purchase (the
“Second Notice of Acceptance”).

 

29

--------------------------------------------------------------------------------


 

(iv)                              To accept a Second Offer, in whole or in part,
an Eligible Purchaser must promptly (and in any event not later than the close
of business on the fifth (5th) Business Day after the day on which the Second
Offer is received by such Eligible Purchaser (the “Acceptance Date”)) deliver a
Second Notice of Acceptance. In the event EXCO timely receives Second Notices of
Acceptance for an aggregate number or amount of Refused Securities in excess of
the number or amount of Refused Securities, each Eligible Purchaser who timely
returned its Second Notice of Acceptance shall be entitled to purchase, in
addition to such Eligible Purchaser’s Initial Securities, the number or amount
of such Refused Securities  equal to the number or amount of Refused Securities
which such Eligible Purchaser has elected to purchase multiplied by a fraction,
(A) the numerator of which is the aggregate liquidation preference of all
Eligible Shares then held by such Purchaser and (B) the denominator of which is
the sum of the aggregate liquidation preference of all Eligible Shares held by
all Purchasers participating in the purchase of the Refused Securities.

 

(v)                                 If the Eligible Purchasers do not timely
elect to acquire all of the Offered Securities on the terms set forth in the
Offer, then EXCO shall have 120 days from the Acceptance Date to enter into a
definitive purchase agreement to sell the Offered Securities to a third party at
a price not less than the price specified in the Offer and otherwise on terms
and conditions that are not materially less favorable to EXCO than those set
forth in the Offer.

 

(vi)                              Any purchase by the Eligible Purchasers of the
Offered Securities is subject in all cases to the preparation, execution and
delivery by EXCO and the Eligible Purchasers of a definitive purchase agreement
relating to such Offered Securities reasonably satisfactory in form and
substance to EXCO and the Eligible Purchasers; provided that EXCO and the
Eligible Purchasers will use their good faith efforts to negotiate and execute
such agreement within 30 days from the Acceptance Date.

 

(b)                                 The restrictions contained in Section
5.09(a) shall not apply to (i) equity securities issued (A) in connection with
any issuance of shares or grant of options to employees, officers, directors or
consultants of EXCO or any of its Subsidiaries pursuant to a stock option plan
or other incentive stock plan duly adopted by the Board of Directors, (B) in
connection with the exercise or conversion of any convertible securities,
options or warrants issued and outstanding as of the date hereof or any
Purchased Shares, or (C) in connection with a bona fide acquisition of another
company, the primary purpose of which is not to raise cash or (ii) debt incurred
under any credit facility, including any syndicated facility, or term loans or
notes offered, made or sold in the credit markets.

 

(c)                                  The rights of an Eligible Purchaser set
forth in this Section 5.09 may not be assigned or transferred by any Purchaser,
including any transferee of any Shares of a Purchaser, other than to an
Affiliate of such Purchaser.

 

Section 5.10                                Designation of Directors.
Concurrently with the Closing, the board of directors of EXCO shall take action
to increase the size of the board of directors by two, and shall elect Jeffrey
Serota and Vincent J. Cebula as members of the board of directors as permitted
by EXCO’s Bylaws.

 

30

--------------------------------------------------------------------------------


 

Section 5.11                                Prohibited Transactions. With
respect to each particular security the issuance of which is contemplated by
this Agreement, prior to the earlier to occur of the first anniversary of this
Agreement or the effective date of a registration statement with respect to such
security, the Purchasers shall not engage, directly or indirectly, in a
Prohibited Transaction.

 

Section 5.12                                Consents, Approvals and Filings.
Each of the HSR Purchasers and the Company shall use its commercially reasonable
efforts, to make an appropriate filing of a Notification and Report Form
pursuant to the HSR Act with respect to the transactions contemplated hereby as
promptly as practicable and in any event within ten Business Days after the date
hereof and any other required submissions under the HSR Act, in each case with
respect to the transactions contemplated hereby, and to take all other actions
necessary to cause the expiration or termination of the applicable waiting
periods under the HSR Act as soon as practicable. EXCO shall pay all fees under
the HSR Act relating to the transactions contemplated by this Agreement.

 

Section 5.13                                Further Assurances. EXCO agrees to
execute and deliver, and cause each of its Subsidiaries to execute and deliver,
and each Purchaser agrees to execute and deliver, such other documents,
certificates, agreements and other writings and to take such other actions as
may be necessary or desirable in order to consummate or implement expeditiously
the transactions contemplated by this Agreement or the other Transaction
Documents.

 

ARTICLE VI
INDEMNIFICATION, COSTS AND EXPENSES

 

Section 6.01                                Indemnification by EXCO. EXCO agrees
to indemnify each Purchaser and its officers, directors, partners, managers,
members, affiliates, employees and agents, and each Person who controls any of
the foregoing (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act) and the officers, directors, partners managers,
members, affiliates, employees and agents of each controlling person
(collectively, “Purchaser Indemnified Parties”) from, and hold each of them
harmless against, any and all losses, claims, liabilities, damages and expenses
of any kind or nature whatsoever, including, without limitation, the reasonable
fees and disbursements of counsel and all other reasonable expenses incurred
(and as incurred) in connection with prosecuting, investigating, defending or
preparing to defend any action, suit, proceeding (including any investigation,
litigation or inquiry), demand or cause of action that may be incurred by them
or asserted against or involve any of them as a result of, arising out of, or in
any way related to (x) the breach of any of the representations, warranties or
covenants of EXCO contained herein or any inaccuracy in the Officer’s
Certificate delivered in accordance with the Escrow Agreement, (y) their
participation or involvement in the transactions contemplated hereby except to
the extent resulting from their breach of this Agreement or (z) claims by third
parties relating to the Transaction Documents, the Vernon Acquisition Related
Documents, the use of proceeds from the purchase and sale of securities
hereunder of from any incurrence of indebtedness under the EPOP Credit Facility,
or any transaction or any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not any Purchaser Indemnified Party
is or is threatened to be made a party thereto, and will promptly, upon demand,
pay or otherwise reimburse a Purchaser Indemnified Party for all such amounts as
incurred; provided, in the case of clause (x) only, that such claim

 

31

--------------------------------------------------------------------------------


 

for indemnification relating to a breach of a representation or warranty is made
prior to the expiration of such representation or warranty.

 

Section 6.02                                Certain Limitations on
Indemnification. The rights and remedies of any party in respect of any
inaccuracy or breach of any representation, warranty, covenant or agreement
shall in no way be limited by the fact that the act, omission, occurrence or
other state of facts or circumstances upon which any claim of any such
inaccuracy or breach is based may also be the subject matter of any other
representation, warranty, covenant or agreement as to which there is no
inaccuracy or breach. The representations, warranties and covenants of EXCO and
Purchasers’ rights to indemnification with respect thereto shall not be affected
or deemed waived by reason of any investigation made by or on behalf of
Purchasers (including by any of their respective advisors, consultants or
representatives) or by reason of the fact that any Purchaser or any of such
advisors, consultants or representatives knew or should have known that any such
representation or warranty is, was or might be inaccurate.

 

Section 6.03                                Indemnification Procedure. Promptly
after any Purchaser Indemnified Party has received notice of any indemnifiable
claim hereunder, or the commencement of any action or proceeding by a third
party, which the Purchaser Indemnified Party believes in good faith is an
indemnifiable claim under this Agreement, the Purchaser Indemnified Party shall
give the indemnifying party hereunder (the “Indemnifying Party”) written notice
of such claim describing in reasonable detail the claim, the amount of the claim
(if known and quantifiable) and the basis for the claim, in each case as such
information is reasonably available to such Purchaser Indemnified Party;
provided that the failure to so notify an Indemnifying Party shall not relieve
the Indemnifying Party of its indemnity obligations under this Agreement except
to the extent (and only to the extent that) the Indemnifying Party has been
materially  prejudiced by such failure. Any Indemnifying Party shall be entitled
to participate in the defense of any third-party action, lawsuit, proceeding,
investigation or other claim giving rise to a Purchaser  Indemnified Party’s
claim for indemnification at such Indemnifying Party’s expense, and at its
option (subject to the limitations set forth below) shall be entitled to assume
the defense of such claim by appointing counsel reasonably acceptable to the
Purchaser Indemnified Party to be the lead counsel in connection with such
defense; provided that the Indemnifying Party shall acknowledge without
qualifications its indemnification obligations as provided in this Article VI
and accept the defense thereof; and provided further that:

 

(a)                                  the Purchaser Indemnified Party shall be
entitled to participate in the defense of such claim and to employ counsel of
its choice for such purpose; provided that the fees and expenses of such
separate counsel shall be borne by the Purchaser Indemnified Party;

 

(b)                                 the Indemnifying Party shall not be entitled
to assume control of such defense and shall pay the fees and expenses of counsel
retained by the Purchaser Indemnified Party if (i) reputable counsel reasonably
acceptable to both the Purchaser Indemnified Party and the Indemnifying Party
has advised the Indemnifying Party and the Purchaser Indemnified Party in
writing that a reasonable likelihood exists of a conflict of interest between
the Indemnifying Party and the Purchaser Indemnified Party or (ii) upon petition
by the Purchaser Indemnified Party, the appropriate court rules that the
Indemnifying Party failed or is failing to vigorously prosecute or defend;

 

32

--------------------------------------------------------------------------------


 

(c)                                  if the Indemnifying Party shall control the
defense of any such claim, the Indemnifying Party shall obtain the prior written
consent of the Purchaser Indemnified Party before entering into any settlement
of a claim or ceasing to defend such claim if, pursuant to or as a result of
such settlement or cessation, (i) injunctive or other equitable relief will be
imposed against the Purchaser Indemnified Party or (ii) such settlement does not
expressly and  unconditionally release the Purchaser Indemnified Party from all
liabilities and obligations with respect to such claim, without prejudice;

 

(d)                                 if the Indemnifying Party shall control the
defense of any such claim, the Indemnifying Party shall keep the Purchaser
Indemnified Party reasonably informed of the progress of any such defense,
compromise or settlement; and

 

(e)                                  if the Indemnifying Party shall control or
assume the defense of any such claim and thereafter an appropriate court rules
that the Indemnifying Party failed or is failing to vigorously prosecute or
defend any such claim, or if the Indemnifying Party withdraws from such defense,
the Purchaser Indemnified Party shall have the right to undertake the defense or
settlement thereof, at the Indemnifying Party’s expense, and if the Purchaser
Indemnified Party assumes the defense of any such claim pursuant to this Section
6.03(e) and proposes to settle such claim prior to a final judgment thereon or
to forego appeal with respect thereto, then the Purchaser Indemnified Party
shall give the Indemnifying Party prompt written notice thereof and the
Indemnifying Party shall be responsible for amounts paid to the extent covered
by Section 6.01.

 

ARTICLE VII
MISCELLANEOUS

 

Section 7.01                                Interpretation. Article, Section,
Schedule and Exhibit references are to this Agreement, unless otherwise
specified. All references to instruments, documents, contracts, and agreements
are references to such instruments, documents, contracts and agreements as the
same may be amended, supplemented and otherwise modified from time to time,
unless otherwise specified. The word “including” shall mean “including, without
limitation.”  The Transaction Documents and the Statements of Designation have
been reviewed and negotiated by sophisticated parties with access to legal
counsel and shall not be construed against the drafter.

 

Section 7.02                                Severability. If any term or other
provision of this Agreement is invalid, illegal or incapable of being enforced
by virtue of any applicable Law, or due to any public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner so that the transaction
contemplated hereby are fulfilled to the extent possible.

 

Section 7.03                                Survival of Provisions. The
representations and warranties set forth in Sections 3.01, 3.02, 3.03, 3.04,
4.01, 4.02, 4.04, 4.05, 4.06 and 4.07 shall survive the execution

 

33

--------------------------------------------------------------------------------


 

and delivery of this Agreement indefinitely, and the other representations and
warranties set forth in this Agreement shall survive for a period of eighteen
(18) months following the execution and delivery of this Agreement regardless of
any investigation made by or on behalf of EXCO or any Purchaser (the “Survival
Period”). The covenants made in this Agreement or any other Transaction Document
shall survive the closing of the transactions described herein and remain
operative and in full force and effect regardless of acceptance of any of the
Purchased Shares and payment therefor and repayment, conversion, exercise or
repurchase thereof. The obligations to indemnify and hold harmless a party
hereto in respect of a breach of a representation or warranty shall terminate
after the Survival Period; provided, however, that such obligations to indemnify
and hold harmless shall not terminate with respect to any item as to which a
Purchaser  Indemnified Party shall have, prior to the expiration of the Survival
Period, previously made a claim to the Indemnifying Party in accordance with
Article VI. All indemnification obligations of EXCO and the Purchasers and the
provisions of Article VI shall remain operative and in full force and effect
unless such obligations are expressly terminated in a writing referencing that
individual Section, regardless of any purported general termination of this
Agreement.

 

Section 7.04                                Amendments and Waivers. The
provisions of this Agreement may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
except by the written consent of EXCO and the holders of record of at least 60%
in number of then outstanding shares of Preferred Stock; provided, however,
that, notwithstanding the foregoing, any amendment or modification of or
supplement to this Agreement which would materially and adversely affect any
Purchaser in a manner that is disproportionate to the other Purchasers will be
binding upon and enforceable against such Purchaser only with its prior written
consent. Each holder of record of Shares outstanding at the time of any such
amendment, modification, supplement, waiver or consent or thereafter shall be
bound by any such amendment, modification, supplement, waiver or consent
effected pursuant to this Section 7.04, whether or not any notice, writing or
marking indicating such amendment, modification, supplement, waiver or consent
appears on the Shares or is delivered to such holder. Any amendment, supplement
or modification of or to any provision of this Agreement, any waiver or any
provision of this Agreement, and any consent to any departure from the terms of
any provision of this Agreement shall be effective only in the specific instance
and for the specific purpose for which made or given. No failure or delay on the
part of any party in exercising any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any right, power or remedy. The remedies provided for herein are
cumulative and are not exclusive of any remedies that may be available to a
party at law or in equity or otherwise.

 

Section 7.05                                Binding Effect; Assignment. This
Agreement shall be binding upon EXCO, each Purchaser and their respective
successors and permitted assigns. Except as expressly provided in this
Agreement, this Agreement shall not be construed so as to confer any right or
benefit upon any Person other than the Parties and their respective successors
and permitted assigns. EXCO shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of each Purchaser. Any
Purchaser may assign its rights under this Agreement to any Person to whom such
Purchaser transfers Shares in compliance with Section 5.01.

 

34

--------------------------------------------------------------------------------


 

Section 7.06                                Notices. All notices and other
communications provided for or permitted hereunder shall be made in writing and
shall be given by registered or certified mail, return receipt requested,
telecopy, air courier guaranteeing overnight delivery or personal delivery to
the following addresses:

 

(a)                                  If to EXCO:

 

EXCO Resources, Inc.

12377 Merit Drive, Suite 1700

Dallas, Texas  75251

Attention:  General Counsel

Telephone:  (214) 368-2084

Facsimile:  (214) 706-3409

 

with a copy to:

 

Vinson & Elkins L.L.P.

2001 Ross Avenue, Suite 3700

Dallas, Texas  75201

Attention:  Jeffrey A. Chapman

Telephone:  (214) 220-7797

Facsimile:  (214) 999-7797

 

(b)                                 If to a Purchaser, to the address of such
Purchaser set forth on the Schedule A hereto;

 

or to such other address as EXCO or such Purchaser may designate in writing. All
notices and communications shall be deemed to have been duly given: at the time
delivered by hand, if personally delivered; upon actual receipt if sent by
certified mail, return receipt requested, or regular mail, if mailed; when
receipt acknowledged, if sent via facsimile; and upon actual receipt when
delivered by an air courier guaranteeing overnight delivery.

 

Section 7.07                                Removal of Legend. EXCO shall remove
the legends described in Section 5.01(c) of this Agreement from the certificates
evidencing a Purchaser’s Shares, at the request of a Purchaser who submits to
EXCO such certificates, together with an opinion of counsel to the effect that
such legend is no longer required under the Securities Act or applicable state
securities laws, as the case may be, unless EXCO, with the advice of counsel,
determines that opinion is incorrect.

 

Section 7.08                                Entire Agreement. This Agreement,
the Statements of Designation and the other Transaction Documents are intended
by the Parties as a final expression of their agreement and intended to be a
complete and exclusive statement of the agreement and understanding of the
Parties hereto in respect of the subject matter contained herein, superseding
all prior agreements and understandings among the Parties with respect to such
subject matter.

 

35

--------------------------------------------------------------------------------


 

Section 7.09                                Governing Law. This Agreement will
be governed by, and construed in accordance with, the laws of the State of New
York without regard to principles of conflicts of laws.

 

Section 7.10                                Submission to Jurisdiction. The
parties to this Agreement (a) irrevocably submit to the exclusive jurisdiction
of any state or federal courts located in New York County, New York in
connection with any disputes arising out of or relating to this Agreement and
(b) waive any claim of improper venue or any claim that those courts are an
inconvenient forum. The parties to this Agreement agree that mailing of process
or other papers in connection with any such action or proceeding in the manner
provided in Section 7.06 or in such other manner as may be permitted by
applicable Laws, shall be valid and sufficient service thereof.

 

Section 7.11                                Counterparts. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which counterparts, when so executed and
delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute one and the same Agreement.

 

Section 7.12                                Headings. The headings in this
Agreement are for convenience of reference only and shall not limit or otherwise
affect the meaning hereof.

 

Section 7.13                                Expenses. The Parties shall pay
their own costs and expenses in connection with the transactions contemplated by
this Agreement, except that EXCO shall pay all filing fees incurred by the
Parties under the HSR Act and the reasonable fees and expenses of Paul, Weiss,
Rifkind, Wharton & Garrison LLP and Latham & Watkins LLP. EXCO shall also
reimburse the Purchasers for their reasonable and documented due diligence
expenses incurred in connection with the transactions contemplated hereby (but
not the fees and expenses of legal counsel except as set forth in the
immediately preceding sentence), provided, that any request for such expense
reimbursement by the Purchasers be accompanied by a detailed invoice for such
amount. If any action at law or equity is necessary to enforce or interpret the
terms of the Transaction Documents, the prevailing party shall be entitled to
reasonable attorney’s fees, costs and necessary disbursements in addition to any
other relief to which such party may be entitled.

 

Section 7.14                                No Duty to Other Purchasers. Each
Purchaser acknowledges that it has not relied on any other Purchaser, and that
no other Purchaser (or any Affiliate or representative thereof) has acted as a
financial advisor or fiduciary of such Purchaser (or in any similar capacity)
and has no duty to such Purchaser with respect to this Agreement and the other
Transaction Documents and the transactions contemplated hereby and thereby. Each
Purchaser confirms with each other Purchaser that each Purchaser has conducted
its own due diligence in connection with its investment in the Shares and the
transactions contemplated by this Agreement and the other Transaction Documents
and the other Purchasers may therefore have information different from, or
additional to, the information possessed by such Purchaser. In addition,
although certain of the other Purchasers may have shared information received by
them (including information contained in third party reports prepared for such
other Purchasers) with such Purchaser, no representation or warranty is being
made with respect to such information by any such Purchaser or any such third
party. Nothing in this Section 7.14 is meant to limit any duty, obligation or
liability EXCO may have to any Purchaser under this Agreement or otherwise.

 

36

--------------------------------------------------------------------------------


 

Section 7.15                                Counsel to Purchasers. Each
Purchaser acknowledges and agrees that Paul, Weiss, Rifkind, Wharton & Garrison
LLP has acted as counsel only to Oaktree Capital Management LLC and its related
entities and Latham & Watkins LLP has acted as counsel solely to Ares Management
LLC and its related entities in connection with the execution and delivery of
this Agreement and the other Transaction Documents, and the consummation of the
transactions contemplated hereby and thereby. Neither Paul, Weiss, Rifkind,
Wharton & Garrison LLP nor Latham & Watkins LLP has represented any other
Purchaser with respect thereto and owes no duties to any other Purchaser in
connection with such transactions.

 

Section 7.16                                Disclosure Schedules. Each reference
contained herein to the EXCO Disclosure Schedules qualifies the referenced
representation and warranty to the extent specified therein and such other
representations and warranties contained herein (regardless of whether or not
such representation or warranty contains an express reference to the EXCO
Disclosure Schedules) to the extent a matter in the EXCO Disclosure Schedules is
disclosed in such a way as to make its relevance to the information called for
by such other representation or warranty readily apparent on its face. Certain
information set forth in the EXCO Disclosure Schedules is included solely for
informational purposes, is not an admission of materiality with respect to the
matters covered by the information, and may not be required to be disclosed
pursuant to this Agreement.

 

[Signature Page Follows]

 

37

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

 

EXCO RESOURCES, INC.

 

 

 

 

 

By:

/s/ J. Douglas Ramsey, Ph.D.

 

 

Name:

J. Douglas Ramsey, Ph.D.

 

Title:

Vice President and Chief Financial Officer

 

 

 

 

 

*See attached schedule of Purchasers

 

SIGNATURE PAGE

PREFERRED STOCK PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

SCHEDULE OF PURCHASERS

 

OCM PRINCIPAL OPPORTUNITIES FUND IV, L.P.

OCM EXCO HOLDINGS, LLC

ARES CORPORATE OPPORTUNITIES FUND, L.P.

ACOF EXCO, L.P.

ACOF EXCO 892 INVESTORS, L.P.

ARES CORPORATE OPPORTUNITIES FUND II, L.P

ARES EXCO, L.P.

ARES EXCO 892 INVESTORS, L.P.

GREENHILL CAPITAL PARTNERS II, L.P.

GREENHILL CAPITAL PARTNERS (CAYMAN) II, L.P.

GREENHILL CAPITAL PARTNERS (EXECUTIVES) II, LP.

GREENHILL CAPITAL PARTNERS (EMPLOYEES) II, LP.

FARALLON CAPITAL PARTNERS, L.P.

FARALLON CAPITAL INSTITUTIONAL PARTNERS, L.P.

FARALLON CAPITAL INSTITUTIONAL PARTNERS II. L.P.

FARALLON CAPITAL INSTITUTIONAL PARTNERS III, L.P.

TINICUM PARTNERS, L.P.

FIDELITY ADVISOR SERIES II: FIDELITY ADVISOR HIGH INCOME ADVANTAGE

PENSION INVESTMENT COMMITTEE OF GENERAL MOTORS FOR GENERAL
MOTORS EMPLOYEES DOMESTIC GROUP PENSION TRUST

FIDELITY ADVISOR SERIES I:  FIDELITY ADVISOR LEVERAGED COMPANY
STOCK FUND

FIDELITY SECURITIES FUND:  FIDELITY LEVERAGED COMPANY STOCK FUND

FIDELITY FINANCIAL TRUST:  FIDELITY CONVERTIBLE SECURITIES FUND

CREDIT SUISSE SECURITIES (USA) LLC

BEAR, STEARNS & CO. INC.

LB I GROUP INC.

THIRD POINT PARTNERS LP

THIRD POINT PARTNERS QUALIFIED LP

THIRD POINT OFFSHORE FUND, LTD.

THIRD POINT ULTRA LTD.

OHSF FINANCING, LTD.

OHSF FINANCING II, LTD.

OAK HILL CREDIT OPPORTUNITIES FINANCING, LTD.

OAK HILL CREDIT ALPHA FINANCE I, L.P.

OAK HILL CREDIT ALPHA FINANCE I (OFFSHORE), LTD.

LERNER ENTERPRISES, L.P.

AMERICAN GENERAL LIFE INSURANCE COMPANY

AMERICAN INTERNATIONAL LIFE ASSURANCE COMPANY OF NEW YORK

AIG LIFE INSURANCE COMPANY

THE UNITED STATES LIFE INSURANCE COMPANY IN THE CITY OF NEW YORK

THE VARIABLE ANNUITY LIFE INSURANCE COMPANY

 

--------------------------------------------------------------------------------


 

AMERICAN INTERNATIONAL GROUP, INC. RETIREMENT PLAN

SUNAMERICA INCOME FUNDS –SUNAMERICA STRATEGIC BOND FUND

SEASON SERIES TRUST – STRATEGIC FIXED INCOME PORTFOLIO

SUNAMERICA INCOME FUNDS –SUNAMERICA HIGH YIELD BOND FUND

VALIC COMPANY II – STRATEGIC BOND FUND

VALIC COMPANY II – HIGH YIELD BOND FUND

SUNAMERICA SERIES TRUST – HIGH YIELD BOND PORTFOLIO

CYRUS OPPORTUNITIES MASTER FUND II, LTD.

CYRUS SHORT CREDIT MASTER FUND, LTD.

CRS FUND, LTD.

KINGS ROAD INVESTMENT LTD.

STRATEGIC CO-INVESTMENT PARTNERS,   L.P.

PARTNERS GROUP ACCESS 12, L.P.

STOCKWELL FUND, L.P.

AIG ANNUITY INSURANCE COMPANY

MERIT LIFE INSURANCE CO.

AIG LIFE INSURANCE COMPANY

AMERICAN INTERNATIONAL LIFE ASSURANCE COMPANY OF NEW YORK

AMERICAN GENERAL ASSURANCE COMPANY

AMERICAN GENERAL LIFE INSURANCE COMPANY

BARCLAYS BANK PLC

SILVER POINT CAPITAL OFFSHORE FUND, LTD

SILVER POINT CAPITAL  FUND, L.P.

SPCP GROUP III, LLC

APOLLO INVESTMENT CORPORATION

BLACKROCK GLOBAL SERIES HIGH YIELD BOND FUND

BLACKROCK FUNDS – HIGH YIELD BOND PORTFOLIO

MET INVESTORS ADVISORY L.L.C.

BLACKROCK HIGH INCOME FUND OF BLACKROCK BOND FUND, INC.

BLACKROCK HIGH INCOME PORTFOLIO

BLACKROCK HIGH INCOME V.I. FUND

MLIIF US DOLLAR HIGH YIELD BOND FUND

MANAGED ACCOUNT SERIES; HIGH                               INCOME PORTFOLIO

MULTI-STRATEGY FIXED INCOME ALPHA MASTER SERIES TRUST

MAGNETITE ASSET INVESTORS III, L.L.C.

THE GALAXITE MASTER UNIT TRUST

BLACKROCK FINANCIAL MANAGEMENT,

SOLELY IN ITS CAPACITY AS
INVESTMENT ADVISOR OF THE
OBSIDIAN MASTER FUND, A SUB-TRUST
OF THE OBSIDIAN MASTER SERIES TRUST

BLACKROCK CORPORATE HIGH YIELD FUND, INC.

BLACKROCK CORPORATE HIGH YIELD FUND III, INC.

BLACKROCK CORPORATE HIGH YIELD FUND V, INC.

BLACKROCK CORPORATE HIGH YIELD FUND VI, INC.

 

--------------------------------------------------------------------------------


 

MERRILL LYNCH GLOBAL INVESTMENT SERIES: INCOME STRATEGIES
PORTFOLIO

BLACKROCK DEBT STRATEGIES FUND, INC.

BLACKROCK DIVERSIFIED INCOME STRATEGIES FUND, INC.

 

--------------------------------------------------------------------------------